Exhibit 10.28

EXECUTION COPY

CREDIT AGREEMENT

Dated as of June 23, 2011

by and among

UNISYS CORPORATION

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

for itself, as a Lender and Swingline Lender and as Agent for all Lenders,

CITIBANK, N.A.,

as Syndication Agent,

WELLS FARGO CAPITAL FINANCE, LLC,

as Documentation Agent,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

GE CAPITAL MARKETS, INC. and CITIGROUP GLOBAL MARKETS, INC.

as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS      1      1.1    Amounts and Terms of Commitments     
1      1.2    Notes      7      1.3    Interest      7      1.4    Loan Accounts
     8      1.5    Procedure for Revolving Credit Borrowing      8      1.6   
Conversion and Continuation Elections      9      1.7    Optional Prepayments   
  10      1.8    Mandatory Prepayments of Loans      10      1.9    Fees      11
     1.10    Payments by the Borrower      12      1.11    Payments by the
Lenders to Agent; Settlement      13      1.12    Eligible Accounts      16   
ARTICLE II. CONDITIONS PRECEDENT      19      2.1    Conditions of Initial Loans
     19      2.2    Conditions to All Borrowings      21    ARTICLE III.
REPRESENTATIONS AND WARRANTIES      21      3.1    Corporate Existence and Power
     21      3.2    Corporate Authorization; No Contravention      22      3.3
   Governmental Authorization      22      3.4    Binding Effect      22     
3.5    Litigation      22      3.6    No Default      23      3.7    ERISA
Compliance      23      3.8    Use of Proceeds; Margin Regulations      23     
3.9    Ownership of Property; Liens      23      3.10    Taxes      24      3.11
   Financial Condition      24      3.12    Environmental Matters      24     
3.13    Regulated Entities      25      3.14    Solvency      25      3.15   
Labor Relations      25      3.16    Intellectual Property      25      3.17   
Brokers’ Fees; Transaction Fees      26      3.18    Insurance      26      3.19
   Subsidiaries      26      3.20    Jurisdiction of Organization; Chief
Executive Office      26      3.21    Locations of Books and Records      26   
  3.22    Deposit Accounts and Other Accounts      26      3.23    [RESERVED]   
  26      3.24    Bonding      26      3.25    Full Disclosure      27      3.26
   Foreign Assets Control Regulations and Anti-Money Laundering      27     
3.27    Patriot Act      27      3.28    Senior Notes      27      3.29    No
Other Permitted ABL Debt; No Permitted Securitization Program      27      3.30
   No Rate Contracts Secured by ABL Collateral      28   



--------------------------------------------------------------------------------

ARTICLE IV. AFFIRMATIVE COVENANTS

     28      4.1    Financial Statements      28      4.2    Reports;
Certificates; Other Information      28      4.3    Notices      30      4.4   
Preservation of Corporate Existence, Etc      31      4.5    Maintenance of
Property      31      4.6    Insurance      31      4.7    Payment of
Obligations      32      4.8    Compliance with Laws      32      4.9   
Inspection of Property and Books and Records      32      4.10    Use of
Proceeds      33      4.11    Cash Management Systems      33      4.12   
Landlord Agreements      34      4.13    Certain Litigation      34      4.14   
Further Assurances; Guaranties; Additional Collateral      34      4.15   
Transactions with Affiliates      35    ARTICLE V. NEGATIVE COVENANTS      36   
  5.1    Limitation on Liens      36      5.2    Disposition of Assets      39
     5.3    Consolidations and Mergers      40      5.4    Acquisitions; Loans
and Investments      40      5.5    Limitation on Indebtedness      42      5.6
   [RESERVED]      46      5.7    Margin Stock; Use of Proceeds      46      5.8
   Compliance with ERISA      46      5.9    Restricted Payments      46     
5.10    Change in Business      47      5.11    [RESERVED]      48      5.12   
Changes in Accounting, Name or Jurisdiction of Organization      48      5.13   
Amendments to Note Documents      48      5.14    No Negative Pledges      48   
  5.15    Prepayments of Other Indebtedness      49      5.16    Chattel Paper
     49    ARTICLE VI. FINANCIAL COVENANTS      49      6.1    Leverage Ratio   
  49      6.2    Fixed Charge Coverage Ratio      49    ARTICLE VII. EVENTS OF
DEFAULT      50      7.1    Events of Default      50      7.2    Remedies     
52      7.3    Rights Not Exclusive      52      7.4    Cash Collateral for
Letters of Credit      52    ARTICLE VIII. THE AGENT      53      8.1   
Appointment and Duties      53      8.2    Binding Effect      54      8.3   
Use of Discretion      54      8.4    Delegation of Rights and Duties      54   
  8.5    Reliance and Liability      55   

 

ii



--------------------------------------------------------------------------------

  8.6    Agent Individually      56      8.7    Lender Credit Decision      56
     8.8    Expenses; Indemnities; Withholding      57      8.9    Resignation
of Agent or L/C Issuer      58      8.10    Release of Collateral or Guarantors
     58      8.11    Additional Secured Parties      59      8.12    Syndication
Agent      59    ARTICLE IX. MISCELLANEOUS      60      9.1    Amendments and
Waivers      60      9.2    Notices      61      9.3    Electronic Transmissions
     62      9.4    No Waiver; Cumulative Remedies      63      9.5    Costs and
Expenses      63      9.6    Indemnity      64      9.7    Marshaling; Payments
Set Aside      65      9.8    Successors and Assigns      65      9.9   
Assignments and Participations; Binding Effect      65      9.10    Non-Public
Information; Confidentiality      68      9.11    Set-off; Sharing of Payments
     70      9.12    Counterparts; Facsimile Signature      70      9.13   
Severability      70      9.14    Captions      70      9.15    Independence of
Provisions      71      9.16    Interpretation      71      9.17    No Third
Parties Benefited      71      9.18    Governing Law and Jurisdiction      71   
  9.19    Waiver of Jury Trial      72      9.20    Entire Agreement; Release;
Survival      72      9.21    Patriot Act      72      9.22    Replacement of
Lender      73      9.23    Joint and Several      73      9.24   
Creditor-Debtor Relationship      73      9.25    Actions in Concert      73   
  9.26    Lien Sharing and Priority Confirmation      74      9.27   
Intercreditor Agreement      74    ARTICLE X. TAXES, YIELD PROTECTION AND
ILLEGALITY      74      10.1    Taxes      74      10.2    Illegality      76   
  10.3    Increased Costs and Reduction of Return      76      10.4    Funding
Losses      78      10.5    Inability to Determine Rates      78      10.6   
Reserves on LIBOR Rate Loans      78      10.7    Certificates of Lenders     
79    ARTICLE XI. DEFINITIONS      79      11.1    Defined Terms      79     
11.2    Other Interpretive Provisions      107      11.3    Accounting Terms and
Principles      108      11.4    Payments      108   

 

iii



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.1(a)    Revolving Loan Commitments and L/C Sublimits
Schedule 1.1(b)    Existing Letters of Credit Schedule 1.1(c)    Specified JVs
Schedule 3.5    Litigation Schedule 3.7    ERISA Schedule 3.9    Ownership of
Property; Liens Schedule 3.12    Environmental Schedule 3.15    Labor Relations
Schedule 3.16    Intellectual Property Schedule 3.18    Insurance Schedule 3.19
   Ventures, Subsidiaries and Affiliates; Outstanding Stock Schedule 3.20   
Jurisdiction of Organization; Chief Executive Office Schedule 3.21    Locations
of Books and Records Schedule 3.22    Deposit Accounts and Other Accounts
Schedule 3.24    Bonding Schedule 5.1    Liens Schedule 5.5    Indebtedness
Schedule 7.1(l)    Conditions Subsequent

EXHIBITS

 

Exhibit 1.1(b)    Form of L/C Request Exhibit 1.1(c)    Form of Swing Loan
Request Exhibit 1.6    Form of Notice of Conversion/Continuation Exhibit 2.1   
Closing Checklist Exhibit 4.2(b)    Form of Compliance Certificate Exhibit 4.14
   Form of Joinder Agreement Exhibit 11.1(a)    Form of Assignment
Exhibit 11.1(b)    Form of Borrowing Base Certificate Exhibit 11.1(c)    Form of
Notice of Borrowing Exhibit 11.1(d)    Form of Revolving Note Exhibit 11.1(e)   
Form of Swingline Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of June 23, 2011, by and among Unisys Corporation, a Delaware
corporation (“Borrower”), the other Persons party hereto that are designated as
a “Credit Party”, Wells Fargo Capital Finance, LLC, as Documentation Agent,
Citibank, N.A., as Syndication Agent, General Electric Capital Corporation, a
Delaware corporation (in its individual capacity, “GE Capital”), as Agent for
the several financial institutions from time to time party to this Agreement
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender (including as Swingline Lender), and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to: (a) provide for working capital, letters of credit, capital
expenditures and other general corporate purposes of the Borrower, (b) refinance
existing indebtedness and (c) fund certain fees and expenses associated with the
funding of the Loans and Issuance of the Letters of Credit;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property to secure
the Obligations;

WHEREAS, subject to the terms hereof, each of the other Credit Parties is
willing to guarantee all of the Obligations of the Borrower and to grant to
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon substantially all of its Property to secure the Obligations;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Revolving Lender severally and not jointly agrees to make Loans in Dollars to
the Borrower (each such Loan, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate principal amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(a)
under the heading “Revolving Loan Commitments” (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “Revolving Loan Commitment”); provided,
however, that, after giving effect to any Borrowing of Revolving Loans, the
aggregate principal amount of all outstanding Revolving Loans shall not exceed
the Maximum Revolving Loan Balance. Subject to the other terms and conditions
hereof, amounts borrowed under this subsection 1.1(a) may be repaid and
reborrowed from time to time. The “Maximum Revolving Loan Balance” from time to
time will be the lesser of:

(x) the Borrowing Base; or

(y) the Aggregate Revolving Loan Commitment then in effect,



--------------------------------------------------------------------------------

less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans.

If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Balance, then the Borrower shall promptly (and in any
event within one Business Day, or, if such excess results from the imposition by
Agent of a new or increased Reserve, within the Designated Period, of (x) notice
of any such excess or (y) the Borrower obtaining actual knowledge of such
excess) prepay outstanding Revolving Loans and then cash collateralize
outstanding Letters of Credit in an amount sufficient to eliminate such excess
in accordance herewith and in a manner satisfactory to the L/C Issuers.

(ii) If the Borrower requests that Revolving Lenders make, or permit to remain
outstanding Revolving Loans in excess of the Borrowing Base (any such excess
Revolving Loan is herein referred to as an “Overadvance”), Agent may, in its
sole discretion, elect to make, or permit to remain outstanding such
Overadvance; provided, however, that Agent may not cause Revolving Lenders to
make, or permit to remain outstanding, (A) aggregate Revolving Loans in excess
of the Aggregate Revolving Loan Commitment less the sum of outstanding Swing
Loans plus the aggregate amount of Letter of Credit Obligations or (B) an
Overadvance in an aggregate amount in excess of 10% of the Aggregate Revolving
Loan Commitment. If an Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all Revolving Lenders shall be bound to
make, or permit to remain outstanding, such Overadvance based upon their
Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance
with the terms of this Agreement, regardless of whether the conditions to
lending set forth in Section 2.2 have been met. Furthermore, Required Lenders
may prospectively revoke Agent’s ability to make or permit Overadvances by
written notice to Agent. All Overadvances shall constitute Base Rate Loans and
shall bear interest at the Base Rate plus the Applicable Margin for Revolving
Loans and the default rate under subsection 1.3(c).

(b) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
Borrower may request that one or more L/C Issuers Issue, in accordance with such
L/C Issuers’ usual and customary business practices and for the account of the
Borrower (on behalf of itself or any Subsidiary), Letters of Credit (denominated
in Dollars) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) the Final Availability Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall Issue
any Letter of Credit upon the occurrence of any of the following or, if after
giving effect to such Issuance:

(A) (i) Availability would be less than zero, (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed the Aggregate L/C Sublimit or
(iii) the Letter of Credit Obligations in respect of all Letters of Credit
Issued by such L/C Issuer would exceed such L/C Issuer’s L/C Sublimit;

(B) the expiration date of such Letter of Credit is more than one year after the
date of issuance thereof (or, if the one year anniversary of the issuance of any
such Letter of Credit is not a Business Day, the first Business Day immediately
following the one-year anniversary of the issuance thereof); provided, however,
that any Letter of Credit with a term not exceeding one

 

2



--------------------------------------------------------------------------------

year may provide for its renewal for additional periods not exceeding one year
as long as (x) each of the Borrower and such L/C Issuer have the option to
prevent such renewal before the expiration of such term or any such period and
(y) no L/C Issuer has any obligation to renew any such Letter of Credit
following the Final Availability Date; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower, the documents that such L/C Issuer generally uses in
the ordinary course of business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

Furthermore, any L/C Issuer may elect only to issue Letters of Credit in its own
name and may only issue Letters of Credit to the extent permitted by
Requirements of Law. The Borrower acknowledges that Letters of Credit issued by
GE Capital as an L/C Bank may not be accepted by certain beneficiaries such as
insurance companies.

For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letter of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).

Without limiting the terms of Section 7.4 hereof, if any Letters of Credit
remain outstanding on the Final Availability Date, the Borrower shall deliver to
the applicable L/C Issuer an amount of cash equal to 105% of the amount of
Letter of Credit Obligations with respect to such Letters of Credit as
collateral security for such L/C Reimbursement Obligations and all other
Obligations in relation to such Letters of Credit. The remaining balance of any
cash collateral held by an L/C Issuer hereunder will be returned to the Borrower
when all Letters of Credit issued by such L/C Issuer hereunder have been
terminated or discharged and all Obligations with respect thereto have been paid
in full in cash (or, if any Obligations are unpaid at such time (other than
Letter of Credit Obligations cash collateralized in accordance with the terms
hereof), after such Obligations have been paid in full in cash)).

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 2:00 p.m.
(New York time) on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(b) duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”).

 

3



--------------------------------------------------------------------------------

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit (including pursuant to Section 1.1(b)(vi)(2)
hereof), or to Agent for the benefit of such L/C Issuer, each L/C Reimbursement
Obligation owing with respect to such Letter of Credit no later than the first
Business Day after the Borrower receives notice from such L/C Issuer or from
Agent that payment has been made under such Letter of Credit or that such L/C
Reimbursement Obligation is otherwise due (the “L/C Reimbursement Date”) with
interest thereon computed as set forth in clause (A) below. In the event that
any L/C Reimbursement Obligation is not repaid by the Borrower as provided in
this clause (v) (or any such payment by the Borrower is rescinded or set aside
for any reason), such L/C Issuer shall promptly notify Agent of such failure
(and, upon receipt of such notice, Agent shall notify each Revolving Lender)
and, irrespective of whether such notice is given, such L/C Reimbursement
Obligation shall be payable on demand by the Borrower with interest thereon
computed (A) from the date on which such L/C Reimbursement Obligation arose to
the L/C Reimbursement Date, at the interest rate applicable during such period
to Revolving Loans that are Base Rate Loans and (B) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.

(vi) Reimbursement Obligations of the Revolving Credit Lenders.

(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).

(2) By making any payments described in clause (1) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt thereof by the Agent for the benefit of such L/C Issuer, the
Borrower shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any

 

4



--------------------------------------------------------------------------------

Lender pursuant to this clause (vi) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay to the Agent, for
the benefit of such Lender, all amounts received by such L/C Issuer (or to the
extent such amounts shall have been received by the Agent for the benefit of
such L/C Issuer, the Agent shall promptly pay to such Lender all amounts
received by the Agent for the benefit of such L/C Issuer) with respect to such
portion.

(vii) Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party, and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrower or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit the
Borrower’s right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.

(viii) Transitional Letter of Credit Provisions. From and after the Closing
Date, the letters of credit described on Schedule 1.1(b) (the “Existing Letters
of Credit”) shall be deemed to constitute Letters of Credit issued pursuant to
Section 1.1(b)(i) in which the Lenders participate pursuant to
Section 1.1(b)(iv). Fees shall accrue in respect of the Existing Letters of
Credit as provided in Section 1.9(c) beginning as of the Closing Date.

(c) Swing Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swingline Lender may, in its sole discretion, make Loans (each a
“Swing Loan”) available to the Borrower in Dollars under the Revolving Loan
Commitments from time to time on any Business Day during the period from the
Closing Date through the Final Availability Date in an aggregate principal
amount at any time outstanding not to exceed its Swingline Commitment; provided,
however, that the Swingline Lender may not make any Swing Loan (x) to the extent
that after giving effect to such Swing Loan, the aggregate principal amount of
all Revolving Loans would exceed the Maximum Revolving Loan Balance and
(y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swing Loan, the Swingline Lender may, but shall not be required to, determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived. Each Swing Loan shall be a Base Rate Loan and
must be repaid as provided herein, but in any event must be repaid in full on
the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).

 

5



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to Agent a notice to be received not later than 2:00 p.m. (New York time)
on the day of the proposed Borrowing, which shall be made in a writing or in an
Electronic Transmission substantially in the form of Exhibit 1.1(c) or in a
writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of Revolving Loans requests a
Borrowing of Base Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein, make a Swing Loan to the Borrower in an aggregate
amount not to exceed such proposed Borrowing, and the aggregate amount of the
corresponding proposed Borrowing shall be reduced accordingly by the principal
amount of such Swing Loan. Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Borrower by making the proceeds thereof available to Agent and,
in turn, Agent shall make such proceeds available to the Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans.

(1) The Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to Agent, for
the account of the Swingline Lender, such Revolving Lender’s Commitment
Percentage of the outstanding Swing Loans (as such amount may be increased
pursuant to subsection 1.11(e)(ii)).

(2) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in the Agent’s discretion, be deemed to be received on the next
Business Day. Upon receipt by Agent of such payment (other than during the
continuation of any Event of Default under subsection 7.1(f) or 7.1(g)), such
Revolving Lender shall be deemed to have made a Revolving Loan to the Borrower,
which, upon receipt of such payment by the Swingline Lender from Agent, the
Borrower shall be deemed to have used in whole to refinance such Swing Loan. In
addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender
shall be deemed to have acquired, without recourse or warranty, an undivided
interest and participation in each Swing Loan in an amount equal to such
Lender’s Commitment Percentage of such Swing Loan. If any payment made by any
Revolving Lender as a result of any such demand is not deemed a Revolving Loan,
such payment shall be deemed a funding by such Lender of such participation.
Such participation shall not be otherwise required to be funded. Upon receipt by
the Swingline Lender of any payment from any Revolving Lender pursuant to this
clause (iii) with respect to any portion of any Swing Loan, the Swingline Lender
shall promptly pay over to such Revolving Lender all payments of principal (to
the extent received after such payment by such Lender) and interest (to the
extent accrued with respect to periods after such payment) on account of such
Swing Loan received by the Swingline Lender with respect to such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in

 

6



--------------------------------------------------------------------------------

Section 2.2 to be satisfied or the failure of the Borrower to deliver a Notice
of Borrowing (each of which requirements the Revolving Lenders hereby
irrevocably waive) and (C) any adverse change in the condition (financial or
otherwise) of any Credit Party.

1.2 Notes.

(a) The Revolving Loans made by each Revolving Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in a principal amount equal to such Lender’s Revolving Loan Commitment.

(b) Swing Loans made by the Swingline Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in a principal
amount equal to the Swingline Commitment.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans. Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. All computations
of interest payable on LIBOR Rate Loans and fees under this Agreement shall be
made on the basis of a 360-day year and actual days elapsed. All computations of
interest payable on Base Rate Loans under this Agreement shall be made on the
basis of a 365-day or, when appropriate, 366-day year and actual days elapsed.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Revolving Loans (including any payment on the Revolving Termination Date).

(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the Loans
under the Loan Documents from and after the date of occurrence of such Event of
Default, at a rate per annum which is determined by adding two percent
(2.0%) per annum to the Applicable Margin then in effect for such Loans (plus
the LIBOR or Base Rate, as the case may be). All such interest shall be payable
on demand of Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

 

7



--------------------------------------------------------------------------------

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this
subsection 1.4(b), shall establish and maintain at its address referred to in
Section 9.2 (or at such other address as Agent may notify the Borrower) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans, Swing Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations, and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Revolving Loan Commitments of each
Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (6) any other payment received by Agent
from the Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and the corresponding
obligations to participate in Letter of Credit Obligations and Swing Loans) and
the L/C Reimbursement Obligations are registered obligations, the right, title
and interest of the Lenders and the L/C Issuers and their assignees in and to
such Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received

 

8



--------------------------------------------------------------------------------

by Agent prior to 2:00 p.m. (New York time) (i) on the date which is one
(1) Business Day prior to the requested Borrowing date of each Base Rate Loan
equal to or less than $50.0 million, (ii) on the date which is three
(3) Business Days prior to the requested Borrowing date of each Base Rate Loan
in excess of $50.0 million and (iii) on the day which is three (3) Business Days
prior to the requested Borrowing date in the case of each LIBOR Rate Loan. Such
Notice of Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $1.0 million);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) The proceeds of each requested Borrowing will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
wire transfer instructions given by the Borrower to the Agent.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $1.0 million. Any such election must be made by Borrower by 2:00 p.m. (New
York time) on the third Business Day prior to (1) the date of any proposed
Revolving Loan which is to bear interest at LIBOR, (2) the end of each Interest
Period with respect to any LIBOR Rate Loans to be continued as such, or (3) the
date on which the Borrower wishes to convert any Base Rate Loan to a LIBOR Rate
Loan for an Interest Period designated by Borrower in such election. If no
election is received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York
time) on the third Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at
the end of its Interest Period. Borrower must make such election by notice to
Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Agent. No Loan shall
be made, converted into or continued as a LIBOR Rate Loan, if the conditions to
Loans and Letters of Credit in Section 2.2 are not met at the time of such
proposed conversion or continuation and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the

 

9



--------------------------------------------------------------------------------

Lenders of each determination of LIBOR; provided that any failure to do so shall
not relieve the Borrower of any liability hereunder or provide the basis for any
claim against Agent. All conversions and continuations shall be made pro rata
according to the respective outstanding principal amounts of the Loans held by
each Lender with respect to which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than nine (9) different Interest Periods in
effect.

1.7 Optional Prepayments; Optional Reductions and Termination of the Revolving
Loan Commitment.

(a) The Borrower may, at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice by Borrower to
Agent, prepay the Revolving Loans in whole or in part in an amount greater than
or equal to $1.0 million, in each instance, without penalty or premium except as
provided in Section 10.4. Optional partial prepayments of the Revolving Loans
shall be applied in the manner set forth in subsection 1.8(c). Optional partial
prepayments of the Revolving Loans in amounts less than $1.0 million shall not
be permitted.

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower and Agent will promptly notify each Lender thereof and of such Lender’s
Commitment Percentage of such prepayment. The payment amount specified in such
notice shall be due and payable on the date specified therein. Together with
each prepayment under this Section 1.7, the Borrower shall pay any amounts
required pursuant to Section 10.4.

(c) The Borrower may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior notice by Borrower to Agent
permanently reduce (but not terminate) the Aggregate Revolving Loan Commitment;
provided that (A) such reductions shall be in an amount greater than or equal to
$1.0 million and (B) the Revolving Loan Commitment shall not be reduced to an
amount less than the sum of the aggregate outstanding principal balance of
Revolving Loans and Swing Loans plus Letter of Credit Obligations outstanding.
In addition, the Borrower may at any time on at least ten (10) days’ prior
written notice by the Borrower to Agent terminate the Aggregate Revolving Loan
Commitment; provided, that upon such termination, all Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance herewith. Optional
prepayments and reductions or terminations of the Revolving Loan Commitment
shall be without premium or penalty except as provided in Section 10.4. All
reductions of the Aggregate Revolving Loan Commitment shall be allocated pro
rata among all Lenders. A permanent reduction of the Revolving Loan Commitment
shall require a corresponding pro rata reduction in the Aggregate L/C Sublimit.

1.8 Mandatory Prepayments of Loans.

(a) The Borrower shall repay to the Lenders in full on the Revolving Termination
Date the aggregate principal amount of the Revolving Loans and Swing Loans
outstanding on the Revolving Termination Date.

(b) If the Total Exposure exceeds the Borrowing Base on any day by more than the
amount of Overadvances permitted in writing by the Agent and which are not then
due and payable, the Borrower shall promptly (and in any event within one
Business Day, or, if such excess results from the imposition by Agent of a new
or increased Reserve, within the Designated Period, of (x) notice of any such
excess or (y) the Borrower obtaining actual knowledge of such excess) prepay the
outstanding Loans and then cash collateralize outstanding Letters of Credit in
an amount sufficient to eliminate such excess in accordance herewith and in a
manner reasonably satisfactory to the L/C Issuers.

 

10



--------------------------------------------------------------------------------

(c) Subject to subsection 1.10(c), any prepayments of the Revolving Loans shall
be applied first to prepay outstanding Swing Loans, and second to prepay
outstanding Revolving Loans without a permanent reduction of the Aggregate
Revolving Loan Commitment. To the extent permitted by the foregoing sentence,
amounts prepaid shall be applied first to any Base Rate Loans then outstanding
and then to outstanding LIBOR Rate Loans with the shortest Interest Periods
remaining. Together with each prepayment under this Section 1.8, the Borrower
shall pay any amounts required pursuant to Section 10.4.

1.9 Fees.

(a) The Borrower shall pay to Agent, for Agent’s own account, an annual agency
fee (the “Agent’s Fee”) in an amount equal to $100,000, as consideration for its
role and activities as Agent hereunder and under the other Loan Documents. The
entire $100,000 amount of each year’s Agent’s Fee shall be (i) payable in
advance on the Closing Date and on each anniversary thereof, (ii) fully earned
when payable and (iii) non-refundable when paid.

(b) Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to:

(i) the average daily balances of the Revolving Loan Commitment of such
Revolving Lender during the preceding calendar month, less

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, plus (z) in the case of the Swing
Line Lender, the average daily balance of all outstanding Swing Loans held by
such Swing Line Lender, in each case, during the preceding calendar month;
provided, in no event shall the amount computed pursuant to clauses (i) and
(ii) be less than zero,

(iii) multiplied by one half of one percent (0.50%) per annum.

The total fee paid by the Borrower will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of the calendar month following the date
hereof and the first day of each calendar month thereafter. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement. For purposes of this
subsection 1.9(b), the Revolving Loan Commitment of any Non-Funding Lender shall
be deemed to be zero.

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all costs and expenses incurred by Agent or any Lender on
account of such Letter of Credit Obligations, and (ii) for each calendar month
during which any Letter of Credit Obligation shall remain outstanding, a fee
(the “Letter of Credit Fee”) in an amount equal to the product of the average
daily undrawn face amount of all Letters of Credit issued, guaranteed or
supported by risk participation agreements multiplied by (x) during the six
calendar months commencing on the Closing Date, three percent (3.00%) per annum
and (y) at any time thereafter, a per annum rate equal to the Applicable Margin
with respect to LIBOR Rate Loans; provided, however, at Agent’s or Required
Lenders’ option, while an Event of Default exists (or automatically while an
Event of Default under

 

11



--------------------------------------------------------------------------------

subsection 7.1(a), 7.1(f) or 7.1(g) exists), such rate shall be increased by two
percent (2.00%) per annum. Such fee shall be paid to Agent for the benefit of
the Revolving Lenders in arrears, on the first day of each calendar month and on
the date on which all L/C Reimbursement Obligations have been discharged. In
addition, the Borrower shall pay to Agent, any L/C Issuer or any prospective L/C
Issuer, as appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s
customary fees at then prevailing rates, without duplication of fees otherwise
payable hereunder (including all per annum fees), charges and expenses of such
L/C Issuer or prospective L/C Issuer in respect of the application for, and the
issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 2:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 2:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. The Borrower and each other Credit Party hereby irrevocably
waive the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral. The Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan and which may be a Swing Loan)
to pay (i) interest, principal (including Swing Loans), L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees and Letter of Credit Fees, in
each instance, on the date due, or (ii) after five (5) days’ prior notice to the
Borrower, other fees, costs or expenses payable by the Borrower or any of its
Subsidiaries hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders, apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through eighth below.
If (x) the Agent has exercised its right to take exclusive control over the
Collection Accounts pursuant to Section 4.11 while no Event of Default is
continuing and (y) no Cash Management Restoration Event is continuing, the Agent
may, in its sole discretion, apply any and all amounts from time to time on
deposit in the Collection Accounts in accordance with clauses first through
eighth below. Notwithstanding any provision herein to the contrary, all payments
made by Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

 

12



--------------------------------------------------------------------------------

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations (other than Obligations under
Secured Rate Contracts and Bank Product Obligations) including, without
limitation, L/C Reimbursement Obligations then due and payable, and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable);

fifth, to payment of any other amounts owing constituting Obligations arising
under Secured Rate Contracts (to the extent that such Obligations have been
identified in writing to the Agent);

sixth, to payment of any other amounts owing constituting Bank Product
Obligations (to the extent that such Bank Product Obligations have been
identified in writing to the Agent);

seventh, to payment of any other amounts owing constituting Obligations; and

eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrower, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to Agent’s account, as set forth on Agent’s signature
page hereto, no later than 1:00 p.m. (New York time) on such scheduled Borrowing
date. Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights that Agent, any Lender or the Borrower may have against
any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in subsection 1.1(b)(vi) and subsection 1.11(e)) of
principal, interest and fees paid by the Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender not later than 2:00 p.m. (New York time)
on the next Business Day following each Settlement Date.

 

13



--------------------------------------------------------------------------------

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent. Nothing in this subsection 1.11(c) shall be deemed to require
Agent to advance funds on behalf of any Revolving Lender or to relieve any
Revolving Lender from its obligation to fulfill its commitments hereunder or to
prejudice any rights that the Borrower may have against any Revolving Lender as
a result of any default by such Revolving Lender hereunder. Without limiting the
provisions of subsection 1.11(b), to the extent that Agent advances funds to the
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such advance is made, Agent shall be entitled to retain for
its account all interest accrued on such advance from the date such advance was
made until reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders; Procedures.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it hereunder, or to fund any purchase of any participation
to be made or funded by it on the date specified therefor shall not relieve any
other Lender (each such other Revolving Lender, an “Other Lender”) of its
obligations to make such loan, fund the purchase of any such participation, or
make any other payment required hereunder on such date, and neither Agent nor,
other than as expressly set forth herein, any other Lender shall be responsible
for the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other payment required hereunder.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable,

 

14



--------------------------------------------------------------------------------

written request delivered to Agent (whether before or after the occurrence of
any Default or Event of Default), be reallocated to and assumed by the Revolving
Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s Commitment Percentage had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Revolving Loan Commitments
included in the determination of “Required Lenders”, “Supermajority Lenders” or
“Lenders directly affected” pursuant to Section 9.1) for any voting or consent
rights under or with respect to any Loan Document, provided that (A) the
Revolving Loan Commitment of a Non-Funding Lender may not be increased, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced in such a manner that by its terms affects such Non-Funding
Lender more adversely than other Lenders, in each case without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders and Supermajority Lenders, the Loans, Letter of Credit Obligations, and
Revolving Loan Commitments held by Non-Funding Lenders shall be excluded from
the total Loans, Letter of Credit Obligations and Revolving Loan Commitments
outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Revolving Loan Commitments have been
terminated. Upon any such unfunded obligations owing by a Non-Funding Lender
becoming due and payable, Agent shall be authorized to use such cash collateral
to make such payment on behalf of such Non-Funding Lender. With respect to such
Non-Funding Lender’s failure to fund Revolving Loans or purchase participations
in Letters of Credit or Letter of Credit Obligations, any amounts applied by
Agent to satisfy such funding shortfalls shall be deemed to constitute a
Revolving Loan or amount of the participation required to be funded. In
addition, any cash collateral held by the Agent pursuant to
this Section 1.11(e)(iv) may be applied by the Agent (in the Agent’s discretion)
to the extent necessary to cause the ratable amounts of the aggregate amount of
the Revolving Loans and participations in Letters of Credit and Letter of Credit
Obligations held by the Revolving Lenders to be equal to the Revolving Lenders’
Commitment Percentages of the Aggregate Revolving Loan Commitment. Upon giving
effect to any payment of the type described in the preceding sentence, the
Revolving Lenders receiving any such payment shall be deemed to have sold, and
such Non-Funding Lender shall be deemed to have purchased, Revolving Loans or
Letter of Credit participation interests from the other Revolving Lenders in an
amount equal to such payment. Any amounts owing by a Non-Funding Lender to Agent
which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion

 

15



--------------------------------------------------------------------------------

of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agent, L/C Issuers, Swing Line Lender, and other
Lenders under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans, Letter of Credit Obligations, Swing Line Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender’s Revolving Loan
Commitment reallocated to other Lenders pursuant to subsection 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of Non-Funding Lender if such Lender (A) fully pays to Agent,
on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and the Letters of
Credit and other matters incidental thereto. Without limiting the generality of
the foregoing, Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion on, E-Systems. If such procedures
conflict with the terms of any Loan Document, the Loan Document shall control.

1.12 Eligible Accounts. All of the Accounts owned by the Borrower and properly
reflected as “Eligible Accounts” in the most recent Borrowing Base Certificate
delivered by Borrower to Agent shall be “Eligible Accounts” for purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Accounts from time to time in its Permitted
Discretion. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the applicable criteria and to
establish new criteria, in its Permitted Discretion, subject to the approval of
the Supermajority Lenders in the case of adjustments or new criteria which have
the effect of making more credit available. Eligible Accounts shall not include
the following Accounts of the Borrower:

(a) Past Due Accounts. Accounts that are not paid within the earlier of
(i) ninety (90) days following its due date or (ii) one hundred and twenty
(120) days following its original invoice date;

(b) Cross Aged Accounts. (i) Billed Accounts that are the obligations of an
Account Debtor (x) if such Billed Accounts are Commercial Accounts, thirty-five
percent (35%) or more, or (y) if such Billed Accounts are Government Accounts,
fifty percent (50%) or more, of the Dollar amount of all Billed Accounts owing
by that Account Debtor are ineligible under clause (a) of this Section 1.12; and
(ii) Unbilled Accounts that are the obligations of an Account Debtor whose
Billed Accounts are ineligible under clause (b)(i) of this Section 1.12;

 

16



--------------------------------------------------------------------------------

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
headquartered in a country other than the United States of America unless
(i) any such Account (A) is payable by the Account Debtor in United States
Dollars to a deposit account that is subject to a Control Agreement, (B) has
been originated in the United States, and (C) the Account Debtor with respect to
which is not an Account Debtor that is a Governmental Authority and (ii) only to
the extent that the outstanding balance of all Accounts included as Eligible
Accounts by reason of this clause (c) does not exceed $10.0 million as of any
date of determination;

(d) Government Accounts. Accounts that are the obligation of an Account Debtor
that is the United States federal government unless such Government Accounts
(including any Unbilled Government Accounts and regardless of whether such
Government Account is in compliance with all applicable assignment of claims
statutes and regulations applicable to such Government Account) (i) are not
subject to any existing assignments pursuant to the applicable assignment of
claims statutes and regulations (other than any assignments to Unisys Funding
Corporation I that are in effect on the Closing Date) and (ii) do not contain
any prohibitions on assignments under the applicable assignment of claims
statutes and regulations;

(e) Unbilled Accounts. Any Unbilled Account unless:

(i) the Borrower has recognized the associated revenue for such Account in
accordance with GAAP with respect to a completed task order;

(ii) (A) if such Unbilled Account is an Unbilled Commercial Account, less than
sixty (60) days have passed since the date that the Borrower recognized the
associated revenue for such Account in accordance with GAAP with respect to the
applicable completed task order or (B) if such Unbilled Account is an Unbilled
Government Account and the Borrower has established evidence satisfactory to the
Agent that the Borrower can accurately age Unbilled Government Accounts, less
than sixty (60) days have passed since the date that the Borrower recognized the
associated revenue for such Account in accordance with GAAP with respect to the
applicable completed task order; and

(iii) such Account is not a Designated Account;

(f) Unearned Accounts. Any Account (including any Unbilled Account) that
represents amounts billed in advance, deferred revenue, unearned revenue
(including unearned revenue for customer payments and/or deposits for services
not yet rendered and/or goods not yet delivered), “billed but not yet shipped”
goods or merchandise, partially performed or unperformed services, consigned
goods or “sale or return” goods or arises from a transaction for which any
additional performance by the Borrower, or acceptance by or other act of the
Borrower, including any required submission of documentation, remains to be
performed as a condition to any payments on such Account or the enforceability
of such Account under applicable law;

(g) Contra Accounts. Accounts designated by Agent to the extent the Borrower or
any Domestic Subsidiary thereof that has operations in the United States is
liable for goods sold or services rendered by the applicable Account Debtor to
the Borrower or any Domestic Subsidiary thereof that has operations in the
United States but only to the extent of the potential offset;

(h) Chargebacks/Partial Payments/Disputed. Any Account to the extent of any
defense, counterclaim, setoff or dispute is asserted as to such Account;

 

17



--------------------------------------------------------------------------------

(i) Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
Affiliate of the Borrower;

(j) Concentration Risk.

(i) Commercial Accounts to the extent that any such Commercial Account, together
with all other Commercial Accounts owing by the same Account Debtor and its
Affiliates as of any date of determination, exceed twenty percent (20%) of all
Eligible Accounts; and

(ii) Government Accounts to the extent that any such Government Account,
together with all other Government Accounts owing by the same Account Debtor as
of any date of determination, exceed thirty percent (30%) of all Eligible
Accounts;

(k) Credit Risk. Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower;

(l) Defaulted Accounts; Bankruptcy. Accounts where:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(ii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

unless, in each case, the Borrower has been designated as a “critical vendor”
and the Account Debtor thereunder has obtained (x) in the case of any Account
originated pre-petition, a final court order approving the payment of the
pre-petition claims of the Borrower on an administrative priority basis or
(y) in the case of any Account originated post-petition, a final court order
approving the payment of the post-petition claims of the Borrower on an
administrative priority basis, and, in any such case, such Account Debtor has
agreed post-petition to pay the Account owing by such Account Debtor on a
current basis in accordance with its terms;

(m) Employee Accounts. Accounts that arise from a sale to any director, officer,
other employee, or to any entity that has any common officer with the Borrower;

(n) Collection Accounts. Accounts as to which the Account Debtor has been
directed to make payments thereon to any location or bank account that is not a
Collection Account subject to a Control Agreement;

(o) Ability to Enforce Remedies; Surety Bond. Accounts (i) as to which the
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process, or (ii) that are subject to the
equitable lien of a surety bond issuer;

(p) Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than United States Dollars;

 

18



--------------------------------------------------------------------------------

(q) Other Liens Against Accounts. Accounts that (i) are not owned by the
Borrower or (ii) are subject to any right, claim, Lien or other interest of any
other Person, other than (x) Liens in favor of Agent, securing the Obligations
and (y) so long as the Intercreditor Agreement is in effect, Liens in favor of
the Collateral Trustee securing Non-ABL Priority Lien Debt;

(r) Conditional Sale. Accounts that arise with respect to goods that are placed
on consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is conditional;

(s) Judgments and Notes. Accounts that are evidenced by a judgment or
Instrument;

(t) Not Bona Fide. Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;

(u) Not Ordinary Course. Accounts that do not arise from the sale of goods or
the performance of services by the Borrower in the ordinary course of business,
including, without limitation, bulk sales; or

(v) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien.

Notwithstanding the foregoing, no Accounts acquired by the Borrower in any
transaction permitted pursuant to Section 5.4 shall be included as Eligible
Accounts until a field examination with respect thereto has been completed to
the reasonable satisfaction of Agent, including the establishment of Reserves
required in Agent’s Permitted Discretion; provided that field examinations in
connection with Permitted Acquisitions shall not count against the limited
number of field examinations for which expense reimbursement may be sought.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner reasonably satisfactory to Agent:

(a) Loan Documents. Agent (or Collateral Trustee, as applicable) shall have
received on or before the Closing Date all of the agreements, documents,
instruments and other items set forth on the closing checklist attached hereto
as Exhibit 2.1, each in form and substance reasonably satisfactory to Agent;

(b) Availability. Not more than $50.0 million in principal amount of Loans and
maximum amount of Letters of Credit (after giving effect to any prior drawings
and reductions) shall be advanced or Issued on the Closing Date, and after
giving effect to the termination of the A/R securitization facility as described
in clause (c) below, payment of all costs and expenses in connection therewith,
funding of the initial Loans and Issuance of the initial Letters of Credit,
Availability shall be not less than $75.0 million;

(c) Termination of A/R Securitization Facility. Agent shall have received
satisfactory evidence that all amounts payable by the Borrower and Unisys
Funding Corporation I under the receivables securitization facility evidenced by
the Receivables Purchase Agreement dated as of May 16,

 

19



--------------------------------------------------------------------------------

2008, among Unisys Funding Corporation I, the purchasers party thereto and GE
Capital have been paid, and that the transactions contemplated thereby and by
the other “Related Documents” have been terminated;

(d) Unisys Funding Corporation I. Agent shall have received satisfactory
evidence that Unisys Funding Corporation I has been merged into the Borrower.

(e) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required;

(f) Leverage Ratio. The Borrower shall have delivered evidence to the Agent
demonstrating that the ratio of (i) total Senior Secured Indebtedness of the
Borrower and the other Credit Parties in the aggregate as of the Closing Date
(including the Total Exposure hereunder that would be incurred on the Closing
Date) to (ii) EBITDA for the twelve month period ended March 31, 2011, shall be
less than 0.75:1.00.

(g) Projections. The Agent shall have received satisfactory financial statement
projections through and including the Fiscal Year ended December 31, 2015,
(including quarterly projections through December 31, 2011 and including
projected availability together with such additional financial information as
the Agent shall reasonably request (including, without limitation, a summary of
the assumptions used in preparing such projections);

(h) Officer’s Certificate. The Agent shall have received a certificate, signed
by a Responsible Officer of the Borrower, stating that (i) the representations
and warranties contained in Article III are true and correct in all material
respects (it being understood that the materiality threshold shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification); (ii) no Default or Event of
Default has occurred and is continuing and (iii) no consents or approvals of any
Governmental Authorities are required, other than those (if any) with respect to
which satisfactory evidence has been delivered to the Agent pursuant to
Section 2.1(e)(i);

(i) No Material Adverse Change.

(i) There shall not have been (a) since December 31, 2010, any change,
development or event that has or would reasonably be expected to have a Material
Adverse Effect, (b) any order or injunction or pending litigation in which there
is a reasonable likelihood of a decision which would reasonably be expected to
have a Material Adverse Effect or (c) any pending litigation seeking to enjoin
or prevent the transactions contemplated hereby;

(ii) The Agent shall have received a certificate of the Responsible Officer of
the Borrower certifying as to the items described in clause (i) above; and

(j) Payment of Fees. The Borrower shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Engagement Letter dated April 19, 2011),
and shall have reimbursed Agent for all fees, costs and expenses of closing
presented as of the Closing Date.

 

20



--------------------------------------------------------------------------------

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and Agent or Required Lenders
shall have determined not to make any Loan or incur any Letter of Credit
Obligation as a result of that Default or Event of Default; or

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance (except as provided in
subsection 1.1(a)).

The request and acceptance by the Borrower of the proceeds of any Loan or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by the Borrower that the
conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by
each Credit Party of the granting and continuance of Agent’s Liens, on behalf of
itself and the Secured Parties, pursuant to the Collateral Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the corporate, limited liability company or limited partnership (as
applicable) power and authority to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents to which
it is a party;

(c) has all governmental licenses, authorizations, Permits, consents and
approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents to which it is a party;

(d) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

 

21



--------------------------------------------------------------------------------

(e) is in compliance with all Requirements of Law;

except, in each case referred to (x) with respect to the Credit Parties, in
clause (c), clause (d) or clause (e), to the extent that the failure to do so
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect and (y) with respect to all other
Subsidiaries of the Borrower, in all of the clauses above, to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, (i) any Material Contract, (ii) any
other document evidencing any Contractual Obligation to which such Person is a
party or (iii) any material order, injunction, writ or decree of any
Governmental Authority to which such Person or its Property is subject; or

(c) violate any material Requirement of Law in any material respect;

except with respect to any conflict, breach or contravention (but not the
creation of Liens) referred to in clause (b)(ii), to the extent that such
conflict, breach or contravention would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Agreement or any other Loan
Document except (i) filings and other actions required by the Loan Documents to
perfect the Liens on the Collateral granted by the Credit Parties in favor of
the Agent, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made on or
prior to the Closing Date and (iii) solely with respect to enforcement of the
Obligations hereunder, those other actions, notices or filings, the failure of
which to obtain or make would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and which are, in each
case, capable of being cured.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened, at law, in equity, in arbitration or
before any Governmental Authority, against any Credit Party, any Subsidiary of
any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) as to which there is a reasonable likelihood of an adverse decision and
which would reasonably be expected to result in monetary judgment(s) or
equitable relief that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. Except as specifically
disclosed in Schedule 3.5, as of the Closing Date, to the Borrower’s knowledge,
no Credit Party or any Subsidiary of any Credit Party with operations in the
United States is the subject of any investigation by any Governmental Authority
(excluding the IRS and other taxing authorities) concerning the violation or
possible violation by a Credit Party or any such Subsidiary of any material
Requirement of Law other than in the ordinary course of business.

3.6 No Default. No Credit Party and no Subsidiary of any Credit Party is in
default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all Benefit Plans. Each Benefit Plan,
and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code has received a favorable determination letter
from the IRS to the effect that the Benefit Plan satisfies the requirements of
Section 401(a) of the Code and that its related trust is exempt from taxation
under Section 501(a) of the Code. Except as set forth on Schedule 3.7 and except
for such other matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (x) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of the Borrower, threatened) claims (other than routine claims for benefits in
the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Credit Party incurs or
otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur. On the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding, except as would not reasonably be expected to
result in a Material Adverse Effect.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

3.9 Ownership of Property; Liens. As of the Closing Date, the Real Estate listed
in Schedule 3.9 constitutes all of the Material Real Estate owned by each Credit
Party. Each of the Credit Parties has good record and marketable title in fee
simple to all such owned Material Real Estate and good and marketable title to,
or valid leasehold interests in, or other rights to operate or occupy all other
Material Real Estate operated or occupied by them, and good and valid title to
all material owned personal property and valid leasehold interests in all
material leased personal property, in each instance, necessary or used in the
ordinary conduct of their respective businesses, except for minor defects in
title or interests that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Permitted
Liens and except where the failure to have such title or interests would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

23



--------------------------------------------------------------------------------

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP. Proper and accurate amounts
have been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2010, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries dated March 31, 2011 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the Fiscal Quarter then ended, in each case, as filed with the
Securities and Exchange Commission:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) Since December 31, 2010, there has been no Material Adverse Effect.

(c) All financial performance projections delivered to Agent in accordance with
Section 2.1(g) or Section 4.2(l) hereof and the financial performance
projections delivered on the Closing Date represent the Borrower’s good faith
estimate of future financial performance and are based on assumptions believed
by the Borrower to be fair and reasonable in light of then current market
conditions, it being acknowledged and agreed by Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results, and such differences may be material.

3.12 Environmental Matters. Except as set forth in Schedule 3.12 and except for
such matters as would not reasonably be expected to result in a Material Adverse
Effect, (a) the operations of each Credit Party and each Subsidiary of each
Credit Party are and have been in compliance with all applicable Environmental
Laws, including obtaining, maintaining and complying with all Permits required
by any applicable Environmental Law, (b) no Credit Party and no Subsidiary of
any Credit Party is party to, and no Credit Party and no Subsidiary of any
Credit Party and no Real Estate currently (or to the knowledge of the Borrower
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Person is subject to or the subject of, any Contractual Obligation or
any pending (or, to

 

24



--------------------------------------------------------------------------------

the knowledge of the Borrower, threatened) order, action, investigation, suit,
proceeding, audit, claim, demand, dispute or notice of violation or of potential
liability or similar notice relating in any manner to any Environmental Laws,
(c) no Lien in favor of any Governmental Authority securing, in whole or in
part, Environmental Liabilities has attached to any property of any Credit Party
or any Subsidiary of any Credit Party and, to the knowledge of the Borrower, no
facts, circumstances or conditions exist that would reasonably be expected to
result in any such Lien attaching to any such property, (d) no Credit Party and
no Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of the Borrower previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.

3.13 Regulated Entities. None of the Credit Parties is (a) required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940 or (b) subject to regulation under any other Federal or
state statute, rule or regulation limiting its ability to incur Indebtedness,
pledge its assets or perform its Obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by Borrower, and (c) the payment and accrual of all
transaction costs in connection with the foregoing, the Credit Parties taken as
a whole are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of the Borrower, threatened)
against or involving any Credit Party or any Subsidiary of any Credit Party,
except for those that would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except as set forth in Schedule 3.15, as of the
Closing Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Credit Party, (b) no petition for certification or election
of any such representative is existing or pending with respect to any employee
of any Credit Party and (c) no such representative has sought certification or
recognition with respect to any employee of any Credit Party.

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list of
Intellectual Property (other than Internet Domain Names) owned by a Credit Party
that is registered in the United States or subject to applications for
registration in the United States, including (1) the owner, (2) the title,
(3) the applicable registration or application number, and (4) the applicable
registration or application date for each. Each Credit Party and each Subsidiary
of each Credit Party owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of the Borrower, (a) the conduct and
operations of the businesses of each Credit Party and each Subsidiary of each
Credit Party as presently conducted does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested in writing any right, title or interest of
any Credit Party or any Subsidiary of any Credit Party in, or relating to, any
Intellectual Property owned by any Credit Party or any Subsidiary of any Credit
Party, other than, in each

 

25



--------------------------------------------------------------------------------

case, as cannot reasonably be expected to affect the validity and enforceability
of the Loan Documents and the transactions contemplated therein and would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable (i) to Agent and
Lenders and (ii) pursuant to the Engagement Letter dated April 19, 2011 among
the Borrower, GE Capital Markets, Inc. and Citigroup Global Markets, Inc., none
of the Credit Parties or any of their respective Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists the major insurance policies, as of the
Closing Date, for each Credit Party, including issuers and limits. Each of the
Credit Parties and each of their respective Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
or associations of a nature and providing such coverage as is customarily
carried by businesses of the size and character of the business of the Credit
Parties.

3.19 Subsidiaries. As of the Closing Date, all of the issued and outstanding
Capital Stock owned by each Credit Party in its direct Subsidiaries is set forth
in Schedule 3.19. All Equity Interests held by each Credit Party in its direct
Subsidiaries are duly authorized and validly issued, fully paid and
non-assessable (to the extent such concepts are applicable thereto) and free and
clear of all Liens other than, (x) those in favor of Agent, for the benefit of
the Secured Parties and (y) those in favor of the Collateral Trustee, for the
benefit of all present and future holders of Priority Lien Obligations (as
defined in the Collateral Trust Agreement) and Junior Lien Obligations (as
defined in the Collateral Trust Agreement).

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof;
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Locations of Books and Records. Complete books and records with respect to
the ABL Collateral of the Credit Parties are kept at or (in the case of
computerized records) can be accessed from the locations set forth on
Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Agent as permanent Collateral locations change).

3.22 Deposit Accounts and Securities Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit
accounts or securities accounts constituting Collateral as of the Closing Date,
and such Schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

3.23 [RESERVED].

3.24 Bonding. Except as set forth in Schedule 3.24 (as updated from time to time
in accordance with Section 4.2(k)), no Credit Party is a party to or bound by
any surety bond agreement with respect to products or services sold or provided
by it as of the end of the most recent fiscal quarter for which financial
statements are required to have been delivered pursuant to this Agreement (or,
prior to the delivery of any financial statements pursuant to this Agreement, as
of March 31, 2011).

 

26



--------------------------------------------------------------------------------

3.25 Full Disclosure. None of the statements contained in any exhibits, reports,
statements or certificates furnished by or on behalf of any Credit Party in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Agent or the
Lenders prior to the Closing Date), but in any case as modified or supplemented
by other information so furnished), other than forecasts or projections and
other than general economic or specific industry information developed by and
obtained from third parties, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein, not materially misleading in
light of the circumstances under which such statements were made.

3.26 Foreign Assets Control Regulations and Anti-Money Laundering. No Credit
Party, no Subsidiary of a Credit Party and, to the knowledge of the Borrower, no
Affiliate of the Borrower (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under
U.S. law.

3.27 Patriot Act. To the knowledge of the Borrower, the Credit Parties, each of
their Subsidiaries and each of their Affiliates are in compliance, in all
material respects, with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the anti-money laundering and bank secrecy
provisions of the Patriot Act, and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. The
Borrower and its Subsidiaries have taken appropriate steps to implement policies
and procedures reasonably designed to provide that there will be no payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

3.28 Senior Notes. As of the Closing Date, the Borrower has delivered to Agent a
complete and correct copy of the Collateral Trust Agreement, the 2012 Notes
Indenture, the 2014 Notes Indenture, the 2015 Notes Indenture and the 2016 Notes
Indenture (in each case, including all material amendments, modifications and
supplements thereto). All Obligations, including the L/C Reimbursement
Obligations, constitute (a) Indebtedness permitted under the Collateral Trust
Agreement, the 2012 Notes Indenture, the 2014 Notes Indenture, the 2015 Notes
Indenture and the 2016 Notes Indenture, (b) “Permitted ABL Debt Obligation” (as
defined in the Collateral Trust Agreement) and (c) “ABL Obligations” (as defined
in the Intercreditor Agreement) entitled to the benefits of the provisions
contained in the Intercreditor Agreement.

3.29 No Other Permitted ABL Debt; No Permitted Securitization Program. There
exists no “Permitted Securitization Program” (as defined in the Collateral Trust
Agreement) pursuant to which any Credit Party transfers and/or finances any
asset to or with any other Person. As of the Closing Date, other than the
Obligations, there exists no other Indebtedness that constitutes “Permitted ABL
Debt” (as defined in the Collateral Trust Agreement) secured by assets of the
Borrower or any other Credit Party.

 

27



--------------------------------------------------------------------------------

3.30 No Rate Contracts Secured by ABL Collateral. Other than pursuant to this
Agreement and the other Loan Documents, there exists no Rate Contracts that are
secured by ABL Collateral of the Credit Parties.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Letter of Credit shall remain
outstanding, or any Loan or other Obligation (other than contingent Obligations
to the extent no claim giving rise thereto has been asserted) which is accrued
and payable shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
quarterly financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower shall
deliver to Agent by Electronic Transmission and for prompt further distribution
to each Lender:

(a) not later than one-hundred and twenty (120) days after the end of each
Fiscal Year, a copy of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, and accompanied by the report of any “Big Four” or other
nationally recognized independent public accounting firm reasonably acceptable
to Agent which report shall (i) contain an unqualified opinion, stating that
such consolidated financial statements present fairly in all material respects
the consolidated financial position and results of operations as of the dates
and for the periods indicated therein in conformity with GAAP applied on a basis
consistent with prior years and (ii) not include any explanatory paragraph
expressing substantial doubt as to going concern status; and

(b) not later than sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, a copy of the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries, and the related consolidated
statements of income, shareholders’ equity and certified on behalf of the
Borrower by an appropriate Responsible Officer of the Borrower as being complete
and correct and fairly presenting, in all material respects, in accordance with
GAAP, the consolidated financial position and results of operations of the
Borrower and its Subsidiaries as of the date and for the periods indicated
therein, subject to normal year-end adjustments and absence of footnote
disclosures.

4.2 Reports; Certificates; Other Information. The Borrower shall furnish to
Agent by Electronic Transmission for prompt further distribution to each Lender:

(a) [RESERVED];

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a duly completed Compliance Certificate in
the form of Exhibit 4.2(b), certified on behalf of the Borrower by a Responsible
Officer of the Borrower;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the Securities and Exchange Commission or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Agent pursuant hereto;

 

28



--------------------------------------------------------------------------------

(d) within fifteen (15) days after the end of each calendar month, and at such
other times at more frequent intervals as Agent may reasonably require at any
time when the Excess Availability is less than $30.0 million, a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer of the
Borrower, setting forth the Borrowing Base of the Borrower as at the end of the
most-recently ended fiscal month or as at such other date as Agent may
reasonably require;

(e) concurrently with the delivery of the Borrowing Base Certificate, in
accordance with Section 4.2(d) above, a monthly report showing Accounts
outstanding aged by due date as follows: current, 1 to 30 days past due, 31 to
60 days past due, 61 to 90 days past due, 91 to 120 days past due and 121 days
or more past due, accompanied by such supporting detail and documentation as
shall be reasonably requested by Agent;

(f) concurrently with the delivery of the Borrowing Base Certificate, an aging
of accounts payable accompanied by such supporting detail and documentation as
shall be reasonably requested by Agent;

(g) concurrently with the delivery of the Borrowing Base Certificate, an
Accounts rollforward report covering both Billed Accounts and Unbilled Accounts,
as of the last day of the immediately preceding calendar month in form and
substance reasonably satisfactory to the Agent, in each case, accompanied by
such supporting detail and documentation as shall be reasonably requested by
Agent;

(h) within ten days of the delivery of any monthly Borrowing Base Certificate
required to be delivered pursuant to Section 4.2(d), a reconciliation of the
most recent Borrowing Base Certificate, general ledger and month-end accounts
receivable aging of the Borrower to the Borrower’s general ledger, accompanied
by such supporting detail and documentation as shall be reasonably requested by
Agent;

(i) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 4.1, a
reconciliation of the most recent Borrowing Base Certificate and the financial
statements delivered pursuant to Section 4.1, accompanied by such supporting
detail and documentation as shall be reasonably requested by Agent;

(j) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 4.1, a
reconciliation of the cash and Cash Equivalents of the Borrower and the Credit
Parties to the financial statements delivered pursuant to Section 4.1(a) or (b);

(k) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 4.1, the
following: (i) a list of any applications for the registration of any United
States Patent, United States Trademark or United States Copyright filed by any
Credit Party with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in each case entered
into or filed in the prior Fiscal Quarter, (ii) a list of any United States
Patents that have issued in the prior Fiscal Quarter, (iii) a list of any United
States Trademarks and United States Copyrights that have been registered in the
prior Fiscal Quarter, (iv) a list of any Domestic Subsidiaries that were
Material Domestic Subsidiaries as of the date of such financial statements and
were not Subsidiary Guarantors as of the date of such financial statements and
(v) an updated Schedule 3.24 reflecting all surety bond agreements with respect
to products or services sold or provided by it outstanding as of the last day of
the prior Fiscal Quarter;

 

29



--------------------------------------------------------------------------------

(l) no later than sixty (60) days after the end of each fiscal year of the
Borrower, projections of the Borrower’s consolidated financial performance for
the forthcoming three Fiscal Years on a year by year basis, and for the
forthcoming Fiscal Year on a quarter-by-quarter basis;

(m) concurrently with the delivery of a Borrowing Base Certificate, an
accounting of any manual invoices for Accounts with an original Outstanding
Balance of more than $1,000,000 reconciled to the Borrower’s system generated
invoices;

(n) concurrently with the delivery of a Borrowing Base Certificate, an updated
general ledger rollforward of Government Unbilled Accounts in form and substance
substantially similar to the form agreed to between the Borrower and the Agent
prior to the Closing Date;

(o) concurrently with the delivery of a Borrowing Base Certificate, a schedule
of all Advance Payments of the Borrower or any Domestic Subsidiary of the
Borrower with operations in the United States that are then subject to Liens of
the type described in Section 5.1(y);

(p) concurrently with the delivery of a Borrowing Base Certificate, a schedule
of all appeal bonds in respect of which the related reimbursement and/or
indemnity obligations are secured by any Collateral; and

(q) promptly, such additional business, financial, corporate, perfection and
other information as Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 4.1 and clause (c) of
this Section 4.2 shall be deemed to have been delivered (i) by the Borrower to
the Agent and (ii) by the Agent to the Lenders on the date on which such
documents are filed for public availability on the Securities and Exchange
Commission’s Electronic Data Gathering and Retrieval System.

4.3 Notices. The Borrower shall notify Agent of each of the following:

(a) promptly, and in any event within three (3) Business Days of a Responsible
Officer having knowledge thereof, the occurrence or existence of any Default or
Event of Default;

(b) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 4.1, any action
or suit commenced during the prior fiscal quarter before any arbitrator or
Governmental Authority against the Borrower or any of its Subsidiaries in which
the amount of damages claimed is specified in the ad damnum clause and is in
excess of $50.0 million;

(c) promptly, and in any event within five (5) Business Days of a Responsible
Officer having knowledge thereof, any Material Adverse Effect subsequent to the
date of the most recent audited financial statements delivered to Agent and
Lenders pursuant to this Agreement;

(d) prior to the time that financial statements affected by such change are
first delivered pursuant to this Agreement, any material change in accounting
policies or financial reporting practices by any Credit Party or any Subsidiary
of any Credit Party, to the extent such changes have not been disclosed publicly
in the Borrower’s filings that are available on the Securities and Exchange
Commission’s Electronic Data Gathering and Retrieval System; and

 

30



--------------------------------------------------------------------------------

(e) promptly, and in any event within five (5) Business Days of a Responsible
Officer having knowledge thereof, (i) the creation, or filing with the IRS or
any other Governmental Authority, of (A) any Contractual Obligation or other
document extending, or having the effect of extending, the period for assessment
or collection of any income or franchise or other taxes with respect to any Tax
Affiliate that are reasonably expected to result in tax liabilities in excess of
$2,000,000 or (B) any Lien in respect of unpaid taxes or, (ii) the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code that is reasonably expected to result in tax
liabilities in excess of $2,000,000, by reason of a change in accounting method
or otherwise and (iii) the enforcement by any Governmental Authority of remedies
in respect of the preceding items (i) and (ii).

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower, on behalf of the
Borrower, setting forth details of the occurrence referred to therein, and, with
respect to matters under subparagraphs (a) or (c) above, stating what action the
Borrower or other Person proposes to take with respect thereto and at what time.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, (i) with respect to the
Borrower’s Subsidiaries, in connection with transactions permitted by Sections
5.2 and 5.3, and (ii) with respect to any Subsidiary that is not a Credit Party,
such Subsidiary may be liquidated and dissolved or otherwise cease to preserve
and maintain its organizational existence;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Sections 5.2 or 5.3 and except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

(c) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear and casualty excepted and shall make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

4.6 Insurance. Each Credit Party shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Credit Party or such Subsidiary
operates. If requested by the Agent, the Borrower shall deliver to the Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Credit Parties’ tangible personal property and assets and business
interruption insurance policies naming the Agent as lender loss payee, as its
interests may appear, and (y) to all general liability and other liability
policies naming the Agent an additional insured (which endorsements in respect
of liability policies may provide that the designation as an additional insured
applies solely to the extent of the indemnification obligations of the Credit
Parties in this Agreement and the Loan Documents). In the event any Credit Party
or any of its Subsidiaries at any

 

31



--------------------------------------------------------------------------------

time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the Agent
deems advisable so long as the Agent gives the Borrower ten days’ written notice
thereof at any time that no Event of Default is continuing (it being understood
that the Agent will not obtain any such policies of insurance or pay such
premiums if the Borrower delivers to the Agent on or prior to the tenth day
following such notice reasonable evidence that the Borrower has obtained the
policies of insurance required hereunder). All sums so disbursed by the Agent
shall constitute part of the Obligations, payable as provided in this Agreement.
If the proceeds of any insurance policy are delivered to the Agent as a lender
loss payee thereunder at any time that no Event of Default is continuing, the
Agent shall promptly deliver such proceeds to the applicable Credit Party for
use not in contravention with the terms hereof.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, the following obligations and liabilities:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted and for which adequate reserves in
accordance with GAAP are being maintained by such Person;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted and for which adequate reserves in accordance
with GAAP are being maintained by such Person;

(c) the performance of all obligations under any Contractual Obligation to which
such Credit Party or any of its Subsidiaries is bound, or to which it or any of
its Property is subject, except where the failure to perform would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

(d) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of, any underfunded Benefit Plan,
except as would not result in a Material Adverse Effect.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records.

(a) Each Credit Party shall maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of such
Person.

(b) To the extent permitted by law, each Credit Party shall, with respect to
each owned, leased, or controlled property, during normal business hours and
upon reasonable advance notice (unless an Event of Default shall have occurred
and be continuing, in which event no notice shall be

 

32



--------------------------------------------------------------------------------

required): (i) provide access to such property to Agent and any of its Related
Persons, as frequently as Agent reasonably determines to be appropriate; and
(ii) permit Agent and any of its Related Persons to conduct field examinations,
audit, inspect and make extracts and copies (or take originals if reasonably
necessary) from all of such Credit Party’s books and records, and evaluate and
make physical verifications of any Collateral in any manner and through any
medium that Agent reasonably considers advisable, in each instance, at the
Credit Parties’ expense; provided the Credit Parties shall only be obligated to
reimburse Agent for the expenses for any such examinations, audits and
inspections (x) at any time when the Excess Availability equals or is more than
$30.0 million, one time per year, (y) at any time when the Excess Availability
is less than $30.0 million, two times per year, or (z) if an Event of Default
has occurred and is continuing, more frequently. Any Lender may accompany Agent
or its Related Persons in connection with any inspection at such Lender’s
expense.

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) to pay costs and expenses required to be paid pursuant to
Section 2.1(j), (b) for working capital, letters of credit, capital expenditures
and other general corporate purposes not in contravention of any Requirement of
Law and not in violation of this Agreement and (c) to the extent permitted
hereunder, for refinancing and/or repurchasing existing indebtedness.

4.11 Cash Management Systems. Each Credit Party shall enter into, and cause each
depository to enter into, Control Agreements providing for “springing” cash
dominion with respect to each Collection Account and each Concentration Account
maintained by such Person (other than any account that constitutes an Excluded
Bank Account) as of or after the Closing Date. Each Credit Party shall use
commercially reasonable efforts to enter into, and cause each depository,
securities intermediary or commodities intermediary to enter into, Control
Agreements providing for “springing” cash dominion with respect to each deposit,
securities, commodity or similar account maintained by such Person (other than
any account that constitutes an Excluded Bank Account) that does not constitutes
a Collection Account or a Concentration Account. With respect to accounts
subject to “springing” Control Agreements, Agent and Lenders agree that the
Agent shall only be authorized to deliver to the relevant depository, securities
intermediary or commodities intermediary a notice or other instruction which
provides for exclusive control over such account by Agent as follows: (i) at any
time that an Event of Default is continuing, the Agent may, and at the direction
of Required Lenders shall, deliver such notices or instructions providing for
exclusive control by the Agent with respect to any or all such accounts; and
(ii) at any time that Excess Availability is below $20.0 million, the Agent may,
in its sole discretion, deliver such notices or instructions providing for
exclusive control by the Agent over the Collection Accounts, provided, that if
Excess Availability falls below $20.0 million as a result of the imposition by
Agent of a new or increased Reserve, then the Agent shall not deliver such
notices or instructions unless such circumstance continues for the Designated
Period. The Credit Parties shall not maintain cash or Cash Equivalents on
deposit in any deposit account or securities account (in each case, other than
Excluded Bank Accounts) that is not subject to a Control Agreement in excess of
outstanding checks and wire transfers payable from such accounts and amounts
necessary to meet minimum balance requirements. The Credit Parties shall
(i) cause all Collections received by them each day to be deposited in a
Collection Account or a Concentration Account within two (2) Business Days
following receipt and (ii) direct all Account Debtors to remit all payments
directly to Collection Accounts or any associated lockboxes. If (x) the Agent
has exercised its right to take exclusive control over the Collection Accounts
pursuant to Section 4.11 while no Event of Default is continuing and (y) a Cash
Management Restoration Event is continuing, the Agent shall use commercially
reasonable efforts following the Borrower’s request therefor to (A) restore
control of such Collection Accounts to the applicable Credit Parties (subject to
the continuing rights of Agent to assert exclusive control in the circumstances
provided herein) and (B) so long as such control has not been restored to the
applicable Credit Parties, instruct the depositaries in respect of the
Collection Accounts for which the Agent has delivered notices of exclusive
control pursuant to this Section 4.11, to transfer on a daily basis, all
available amounts on deposit in such

 

33



--------------------------------------------------------------------------------

Collection Accounts to a Concentration Account that is subject to a Control
Agreement. Notwithstanding the preceding sentence, the Agent shall not take any
of the actions contemplated by clause (A) of the immediately preceding sentence
on any date if control of the Collection Accounts has been restored to the
applicable Credit Parties in accordance with the immediately preceding sentence
two or more times during the twelve-month period ended on such date.

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee or mortgagee waivers, as
applicable, from the lessor of each leased property, bailee in possession of any
Collateral or mortgagee of any owned property, as applicable, with respect to
such locations as are necessary to afford Agent access to the books and records
related to the ABL Collateral of the Credit Parties, which agreement shall be
reasonably satisfactory in form and substance to Agent.

4.13 Certain Litigation. Each Credit Party shall use commercially reasonable
efforts to notify the Agent in writing of any action or suit before any
arbitrator or Government Authority against the Borrower or any of its
Subsidiaries with respect to which a Responsible Officer has made a
determination that a Material Adverse Effect is probable as a result thereof, in
each case, at least one day prior to any disclosure thereof pursuant to any
filings with the Securities and Exchange Commission.

4.14 Further Assurances; Guaranties; Additional Collateral.

(a) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document.

(b) In the event any Credit Party (including any Credit Party that became party
to this Agreement by execution of a joinder agreement pursuant to
Section 4.14(c) hereof) acquires any Material Real Estate, promptly following
such acquisition (but in any case within ninety (90) days after such
acquisition, or such later date as agreed by the Agent), such Person shall
execute and/or deliver, or cause to be executed and/or delivered, to Agent,
(v) an appraisal complying with FIRREA, (w) within forty-five days of receipt of
notice from Agent that Real Estate is located in a Special Flood Hazard Area,
Federal Flood Insurance as required by subsection 4.6(a), (x) a fully executed
Mortgage, in form and substance reasonably satisfactory to Agent together with
an A.L.T.A. lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount reasonably
satisfactory to Agent insuring that the Mortgage is a valid and enforceable
perfected Lien on the respective property, free and clear of all defects,
encumbrances and Liens, other than Permitted Liens, (y) then current A.L.T.A.
surveys, certified to Agent by a licensed surveyor sufficient to allow the
issuer of the lender’s title insurance policy to issue such policy without a
survey exception and (z) an environmental site assessment prepared by a
qualified firm reasonably acceptable to Agent, in form and substance reasonably
satisfactory to Agent. In addition, within ninety (90) days after written notice
from Agent to Credit Parties that any Material Real Estate is located in a
Special Flood Hazard Area, the Credit Parties shall deliver evidence of Flood
Insurance with respect to such Material Real Estate, unless such Material Real
Estate is located in a community that does not participate in the National Flood
Insurance Program.

 

34



--------------------------------------------------------------------------------

(c) To the extent not delivered to the Agent on or before the Closing Date (or,
with respect to after-acquired property and Persons that become Material
Domestic Subsidiaries after the Closing Date), each Credit Party shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
applicable Subsidiaries to) do each of the following, unless otherwise agreed by
the Agent:

(i) deliver, within fifteen (15) days of delivery of any notice of any
Subsidiary being a Material Domestic Subsidiary pursuant to Section 4.2(k) (or
such later date as agreed by the Agent), to the Agent a duly-executed joinder
agreement in the form of Exhibit 4.14 and such other duly-executed supplements
and amendments to this Agreement in form and substance reasonably satisfactory
to the Agent and as the Agent reasonably deems necessary or advisable in order
to ensure that each such Material Domestic Subsidiary (each an “Additional
Guarantor”) guaranties, as primary obligor and not as surety, the full and
punctual payment when due of the Obligations or any part thereof;

(ii) deliver, within twenty-five (25) days of delivery of any notice of any
Subsidiary being a Material Domestic Subsidiary pursuant to Section 4.2(k) (or
such later date as agreed by the Agent), to the Agent such duly-executed joinder
and amendments to the applicable Collateral Documents, in form and substance
reasonably satisfactory to the Agent and as the Agent reasonably deems necessary
or advisable, in order to (i) to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations set forth herein and
in the Collateral Documents, all of such Additional Guarantor’s Property
consisting of Collateral and (ii) effectively grant to the Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable security
interest in the Equity Interests directly owned by such Material Domestic
Subsidiaries (provided that with respect to any First Tier Foreign Subsidiary,
such pledge shall be limited to sixty-five percent (65%) of such Foreign
Subsidiary’s outstanding voting Equity Interests and one hundred percent
(100%) of such Foreign Subsidiary’s outstanding non-voting Equity Interests);

(iii) subject to the applicable limitations set forth herein and in the
Collateral Documents, including the Collateral Trust Agreement, deliver, within
thirty-five days (35) of delivery of any notice of any Subsidiary being a
Material Domestic Subsidiary pursuant to Section 4.2(k) (or such later date as
agreed by the Agent), to the Agent, except to the extent required to be
delivered to the Collateral Trustee, all certificates, instruments and other
documents representing all pledged or charged stock, pledged debt instruments
and all other Equity Interests and other debt securities being pledged pursuant
to the joinders and amendments executed pursuant to clause (b) above, together
with (i) in the case of certificated pledged or charged stock and other
certificated Equity Interests, undated stock powers or the local equivalent
endorsed in blank and (ii) in the case of pledged debt instruments and other
certificated debt securities, endorsed in blank, in each case executed and
delivered by a Responsible Officer of the pledgor; and

(iv) if reasonably requested by the Agent, deliver to the Agent, within thirty
(30) days after such request, legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Agent.

4.15 Transactions with Affiliates. Each Credit Party shall conduct, and cause
each of its Subsidiaries to conduct, all transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to such Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate, other than (i) transactions between or among the Borrower and its
Wholly-Owned Subsidiaries or (ii) such transactions that, either individually or
in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Letter of Credit shall remain
outstanding, or any Loan or other Obligation (other than contingent Obligations
to the extent no claim giving rise thereto has been asserted) which is accrued
and payable shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) Non-ABL Priority Liens securing (i) Non-ABL Priority Lien Debt permitted
pursuant to Section 5.5(a)(v) and (ii) all other related Non-ABL Priority Lien
Obligations in respect of Non-ABL Priority Lien Debt permitted pursuant to
Section 5.5(a)(v);

(b) Liens securing the Obligations;

(c) Liens granted by (i) any Person in favor of any Credit Party or (ii) any
Person other than a Credit Party in favor of any other Subsidiary that is not a
Credit Party;

(d) Liens on property of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or is merged with or into or consolidated with the
Borrower or any Subsidiary of the Borrower; provided that such Liens were in
existence prior to the contemplation of such Person becoming a Subsidiary of the
Borrower or such merger or consolidation and do not extend to any assets other
than those of the Person that becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or a Subsidiary of the Borrower;

(e) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were in existence prior to, and not incurred in
contemplation of, such acquisition;

(f) Liens, pledges or deposits to secure the payment of rent or under worker’s
compensation or unemployment laws or other obligations of a like nature, or
judicial or appeal deposits, in each case incurred in the ordinary course of
business;

(g) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
to be incurred pursuant to Section 5.5(a)(iii); provided that, (i) any such Lien
attaches to such Property within six months of the acquisition thereof,
(ii) such Lien attaches solely to the Property so acquired, designed,
constructed or improved, as applicable, in such transaction and the proceeds
thereof, and (iii) the principal amount of the debt secured thereby does not
exceed 100% of the cost of acquisition, design, construction and/or improvement
of such Property;

(h) Liens on assets of any Foreign Subsidiary to secure Indebtedness or other
obligations permitted to be incurred pursuant to Section 5.5(a)(x);

(i) Any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by Section 5.5(a)(ii),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by Section 5.5(a)(ii);

 

36



--------------------------------------------------------------------------------

(j) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(k) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business and
which (i) are not past due for a period of more than sixty (60) days,
(ii) remain payable without penalty or (iii) which are being contested in good
faith and by appropriate proceedings diligently prosecuted and for which
adequate reserves in accordance with GAAP are being maintained;

(l) Survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(m) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred pursuant to Section 5.5(a)(ii), (iii), (x) and (xi); provided, however,
that:

(i) the new Liens are limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Liens (plus improvements and accessions
to, such property or proceeds or distributions thereof); and

(ii) the Indebtedness secured by the new Liens is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Indebtedness renewed, refunded, refinanced, replaced,
defeased or discharged with such Permitted Refinancing Indebtedness and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such renewal, refunding, refinancing, replacement, defeasance or discharge;

(n) Liens securing Hedging Obligations so long as the related Indebtedness (if
applicable) is, and is permitted to be under this Agreement, secured by a Lien
on the same property securing such Hedging Obligations and so long as (i) such
Hedging Obligations are permitted under Section 5.5, (ii) such Liens do not
attach to any ABL Collateral of the Credit Parties and (iii) if such Liens
attach to any “Shared Collateral” as defined in the Intercreditor Agreement, the
holders of such Liens enter into an Intercreditor Agreement in terms and
substance acceptable to the Agent in its sole discretion;

(o) Leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness;

(p) Liens granted in the ordinary course of business on equipment of (i) any
Foreign Subsidiary or (ii) any Domestic Subsidiary that is not a Credit Party
and has no operations in the United States;

(q) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;

 

37



--------------------------------------------------------------------------------

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements, or that are contractual rights of set-off, relating to the
sale or purchase of goods entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;

(s) Deposits made with insurance carriers (or their designees) in the ordinary
course of business to secure liability to insurance carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.1(h), so long as such Liens are adequately bonded;

(u) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and not for speculative purposes, and (iii) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(v) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 5.5 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(w) Liens that are contractual rights of set-off relating to pooled deposit or
sweep accounts of the Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower and its Subsidiaries;

(x) Any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(y) Liens in favor of the United States government or any department or agency
thereof under or relating to any contract for production, research or
development that provides for advance, partial or progress payments (any of the
foregoing, an “Advance Payment”), upon any, (i) Advance Payment or other money
advanced or paid pursuant to any such contract or (ii) material, equipment,
tools, machinery, land, buildings or supplies in connection with the performance
of any such contract; in each case, so long as such Liens cease to be in effect
when the Borrower or the applicable Subsidiary satisfies its obligations under
such contract;

(z) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary with respect to obligations in an aggregate amount that, when taken
together with all other obligations secured by Liens pursuant to this clause
(z), do not exceed $50.0 million and do not attach to ABL Collateral of the
Credit Parties;

(aa) Liens on cash or Cash Equivalents (in any case, that is not on deposit in
any Collection Account, Concentration Account or any other deposit account or
securities account subject to a Control Agreement) securing (I) reimbursement
obligations under letters of credit, or bid, performance, appeal, surety or
customs bonds, (II) Hedging Obligations, or (III) obligations in relation to the
performance of public or statutory obligations, or performance, bid, appeal,
surety or customs bonds, which letters of credit, bonds or such other
obligations are otherwise not secured by Non-ABL Priority Liens or the Liens
under the Loan Documents, in an aggregate amount not to exceed $250.0 million;

 

38



--------------------------------------------------------------------------------

(bb) Equitable or other Liens (excluding Liens on cash or Cash Equivalents) in
favor of the issuer of any bid, performance, appeal, surety or customs bonds
incurred in the ordinary course of business, so long as:

(i) in the case of any such Liens on any Collateral that is not associated with
the contract or other matter that is the subject of any bid, performance, surety
or customs bond, such Liens are either (a) not perfected or (b) junior in
priority to the Lien of the Agent; and

(ii) in the case of any such Liens on any Collateral in respect of appeal bonds,
such Liens are either (a) not perfected or (b) (x) junior in priority to the
Lien of the Agent and (y) if the aggregate amount of obligations in respect of
appeal bonds secured by such Liens on the Collateral exceed $20.0 million,
subject to an intercreditor agreement with the Agent in terms and substance
acceptable to the Agent in its sole discretion; and

(cc) Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Capital Stock of any
Subsidiary of any Credit Party, whether in a public or a private offering or
otherwise, and accounts and notes receivable, with or without recourse, but not
including cash or Cash Equivalents (other than transfers of cash and Cash
Equivalents by any Credit Party to any Subsidiary that is not a Credit Party at
any time that a Default or an Event of Default is continuing)) or enter into any
agreement (except to the extent such agreement is conditioned on obtaining any
required consent or amendment hereunder) to do any of the foregoing, except:

(a) dispositions to any Person of inventory, or worn out or surplus equipment,
all in the ordinary course of business;

(b) any of the following:

(i) dispositions by any Subsidiary that is not a Credit Party to the Borrower or
any other Subsidiary;

(ii) dispositions by any Credit Party to any other Credit Party; and

(iii) dispositions of any Property that does not constitute ABL Collateral
(other than cash or Cash Equivalents) by any Credit Party to any Subsidiary that
is not a Credit Party; provided, that at any time that a Default or Event of
Default is continuing no such disposition shall be made of any Property that
constitutes Collateral (including cash and Cash Equivalents) prior to such
disposition other than dispositions that are on fair and reasonable terms not
materially less favorable to such Credit Party than it would obtain in a
comparable arm’s length transaction with a Person that is not a Subsidiary;

(c) in a transaction authorized by Section 5.3 or Section 5.4;

(d) the sale of payment obligations owing to any Subsidiary of the Borrower that
is not a Credit Party under sale or service contracts in connection with limited
recourse third party financing of such contracts consistent with prudent
business practices;

 

39



--------------------------------------------------------------------------------

(e) other sales, assignments, leases, conveyances, transfers and other
dispositions of assets after the Closing Date; provided that the aggregate book
value of all assets so sold, leased, conveyed, transferred or disposed of shall
not exceed (x) in any Fiscal Year, 7.5% of the Consolidated Assets or (y) in all
such transactions occurring after the Closing Date, 15% of the Consolidated
Assets, with the Consolidated Assets being determined, for the purpose of
applying the foregoing percentage test, based on the financial statements most
recently delivered pursuant to Section 4.1; provided, further, that (i) at the
time of any disposition, (x) no Default or Event of Default shall exist or shall
result from such disposition and (y) after giving pro forma effect to (1) any
disposition of Accounts included as part of such disposition and (2) any
repayment of Loans substantially concurrent with such disposition, the Total
Exposure would not exceed the Borrowing Base by more than the amount of
Overadvances permitted in writing by the Agent which are not then due and
payable and (ii) the Credit Parties were in compliance with the covenants set
forth in Article VI as of the end of the most recent fiscal quarter for which
financial statements have been delivered hereunder (regardless of whether any
such covenant is required to be tested as of such date pursuant to Article VI);
and

(f) sales, assignments, leases, conveyances, transfers or other dispositions of
assets by Specified JVs.

5.3 Consolidations and Mergers. No Credit Party shall merge or consolidate with
or into any Person, or permit any of its Subsidiaries to do so, except that:
(i) any Subsidiary of the Borrower may merge or consolidate with or into any
other Subsidiary of the Borrower, provided that if any Subsidiary Guarantor is
involved in such merger or consolidation, the surviving corporation shall be a
Subsidiary Guarantor; (ii) any Subsidiary of the Borrower may merge into the
Borrower; (iii) in connection with a transaction not otherwise prohibited under
this Agreement, the Borrower may merge with any other Person so long as the
Borrower is the surviving corporation; (iv) in connection with any acquisition
not prohibited under this Agreement, any Subsidiary of the Borrower may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided that the Person surviving such merger
shall be a Wholly-Owned Subsidiary of the Borrower, and provided further that if
any Subsidiary Guarantor is involved in such merger or consolidation, the
surviving corporation shall be a Subsidiary Guarantor; and (v) in connection
with any sale or other disposition permitted under Section 5.2 (other than
clause (b) thereof), any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, in each case, that no Default or Event of Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment (except to the extent such commitment is conditioned on
obtaining any required consent or amendment hereunder) to purchase or acquire
any Equity Interests, or any obligations or other securities of, or any interest
in, any Person, including the establishment or creation of a Subsidiary, or
(ii) make or commit (except to the extent such commitment is conditioned on
obtaining any required consent or amendment hereunder) to make any Acquisitions
or (iii) make or purchase, or commit (except to the extent such commitment is
conditioned on obtaining any required consent or amendment hereunder) to make or
purchase, any advance, loan, extension of credit or capital contribution to or
any other investment in, any Person (the items described in clauses (i),
(ii) and (iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) advances, loans or extensions of credit by the Borrower to any Subsidiary or
by any Subsidiary to any other Subsidiary or the Borrower to the extent
permitted by Section 5.5(a)(iv);

 

40



--------------------------------------------------------------------------------

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2;

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the ordinary course of business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date;

(f) loans or advances to, or Guarantees of Indebtedness of, employees, officers
or directors permitted under Section 4.15;

(g) any Acquisition so long as at the time of any such Acquisition and giving
effect thereto, the Specified Conditions are satisfied;

(h) any capital contribution or other investments in or to any Subsidiary of the
Borrower; so long as, in the case of any capital contribution or other
investment by a Credit Party in or to a Subsidiary that is not a Credit Party of
any Property of such Credit Party that constitutes Collateral prior to such
capital contribution or investment, (i) no Default or Event of Default shall
exist or shall result from such capital contribution or other investment at the
time of any such capital contribution or other investment and (ii) such
contributed or invested Property does not include any ABL Collateral (other than
cash or Cash Equivalents) of any Credit Party;

(i) any acquisition of Capital Stock solely in exchange for the issuance of
Equity Interests (other than Disqualified Stock) of the Borrower;

(j) Investments represented by Hedging Obligations that are permitted under
Section 5.5(a);

(k) repurchases of outstanding Indebtedness; provided that, at the time of any
such repurchase and giving effect thereto, the Specified Conditions are
satisfied;

(l) Investments in joint ventures and other business entities (in each case that
are not Subsidiaries of the Borrower) that are engaged in a business permitted
under Section 5.10 hereof, in an aggregate outstanding amount (with the amount
of each such Investment measured on the date it was made and without giving
effect to subsequent changes in value) not to exceed the greater of (i) $75.0
million and (ii) 2.5% of the consolidated total assets of the Borrower and its
Subsidiaries (measured at the time each such Investment is made); provided that,
at the time of any such Investment and giving effect thereto, each of the
following conditions is satisfied:

(i) no Default or Event of Default is continuing or would result from such
Investment;

(ii) the sum of (a) Excess Availability and (b) Unrestricted Cash on Hand is not
less than $130.0 million; and

(iii) the Credit Parties were in compliance with the covenants set forth in
Article VI as of the end of the most recent fiscal quarter for which financial
statements have been delivered hereunder (regardless of whether any such
covenant is required to be tested as of such date pursuant to Article VI).

 

41



--------------------------------------------------------------------------------

(m) advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any of its Subsidiaries;

(n) Investments that are permitted under Section 5.9; and

(o) other Investments in any Person having an aggregate Fair Market Value (with
the Fair Market Value of each such Investment measured on the date it was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (o) that are at the time
outstanding, not to exceed $75.0 million; provided that, at the time of any such
Investment and after giving effect thereto, each of the following conditions is
satisfied:

(i) no Default or Event of Default is continuing or would result from such
Investment;

(ii) the sum of (a) Excess Availability and (b) Unrestricted Cash on Hand is not
less than $130.0 million; and

(iii) the Credit Parties were in compliance with the covenants set forth in
Article VI as of the end of the most recent fiscal quarter for which financial
statements have been delivered hereunder (regardless of whether any such
covenant is required to be tested as of such date pursuant to Article VI).

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, provided:

(a) Nothing herein shall prohibit the incurrence of any of the following items
of Indebtedness (collectively, “Permitted Debt”):

(i) the Obligations;

(ii) Indebtedness existing on the Closing Date and set forth in Schedule 5.5,
including Permitted Refinancing Indebtedness with respect thereto (other than
(i) the 2014 Notes and 2015 Notes, which will be deemed to be incurred under
clause (v) below and (ii) letters of credit in existence on the Closing Date,
which will be deemed to be incurred under clause (i) (to the extent provided in
Section 1.1(b)(viii)) or clause (xvi) below);

(iii) Indebtedness represented by Capital Lease Obligations, mortgage financings
or purchase money obligations, in each case, incurred for the purpose of
financing all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Borrower or any of its Subsidiaries, in an aggregate principal amount,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (iii), not to exceed $50.0 million in the aggregate at any time;

(iv) intercompany Indebtedness between or among the Borrower and any of its
Subsidiaries; provided, however, that (A) if a Credit Party is the obligor on
such Indebtedness and the payee is not a Credit Party, such Indebtedness must be
expressly subordinated to the prior payment in full in cash of all the
Obligations; and (B)(i) any subsequent issuance or transfer of Equity Interests
that results in any such Indebtedness being held by a Person other than the
Borrower or a Subsidiary of the Borrower and (ii) any sale or other transfer of
any such Indebtedness to a Person that is not either the

 

42



--------------------------------------------------------------------------------

Borrower or a Subsidiary of the Borrower, will be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Borrower or such
Subsidiary, as the case may be, that was not permitted by this clause (iv);
provided, further that:

(1) the Credit Parties shall accurately record all material intercompany
transactions on their respective books and records; and

(2) in the case of any intercompany Indebtedness advanced with any Property that
constitutes Collateral prior to such advance by a Credit Party to a Subsidiary
of the Borrower that is not a Credit Party, no Default or Event of Default is
continuing as of the date such intercompany Indebtedness is advanced;

(v) Non-ABL Priority Lien Debt or unsecured Indebtedness, under letters of
credit or any one or more indentures or other credit facilities, in an aggregate
principal amount at any one time outstanding under this clause (v) not to exceed
(as of any date of incurrence of Indebtedness under this clause (v) and after
giving pro forma effect to the application of any net proceeds therefrom within
thirty-five (35) days of the date of such incurrence) the Non-ABL Priority Lien
Cap (it being understood and agreed that the aggregate amount of all such
Indebtedness may not under any circumstances exceed the Non-ABL Priority Lien
Cap at any time following the thirty-fifth day after the incurrence of such
Indebtedness); provided, that:

(1) neither the Borrower nor any Subsidiary Guarantor shall incur any Non-ABL
Priority Lien Debt if the aggregate principal amount outstanding under this
clause (v) (as of any date of incurrence of Indebtedness under this clause
(v) and after giving pro forma effect to the application of any net proceeds
therefrom within thirty-five (35) days of the date of such incurrence) would
exceed $300.0 million, unless the Credit Parties were in compliance with the
covenants set forth in Article VI as of the end of the most recent fiscal
quarter for which financial statements have been delivered hereunder (regardless
of whether any such covenant is required to be tested as of such date pursuant
to Article VI); and

(2) no Non-ABL Priority Lien Debt incurred from and after the Closing Date to
refinance the 2014 Notes or the 2015 Notes shall have any scheduled principal
repayments due on or before September 21, 2016;

(vi) the Guarantee by the Borrower or any Subsidiary of Indebtedness of the
Borrower or a Subsidiary of the Borrower that was permitted to be incurred by
another provision of this Section 5.5(a); provided that if the Indebtedness
being guaranteed is subordinated to or pari passu with the Obligations, then the
Guarantee must be subordinated or pari passu, as applicable, to the Obligations
to the same extent as the Indebtedness guaranteed;

(vii) Indebtedness consisting of Hedging Obligations entered into in the
ordinary course of business and for bona fide non-speculative purposes;

(viii) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, bid, appeal, surety and customs
bonds, completion guarantees and similar obligations in the ordinary course of
business;

(ix) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five Business
Days;

 

43



--------------------------------------------------------------------------------

(x) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at any
time outstanding pursuant to this clause (x), including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (x), not to
exceed $150.0 million;

(xi) Indebtedness of a Subsidiary incurred and outstanding on or prior to the
date on which such Subsidiary was acquired by the Borrower (other than
Indebtedness incurred in contemplation of, or in connection with, the
transaction or series of related transactions pursuant to which such Subsidiary
became a Subsidiary of or was otherwise acquired by the Borrower); provided that
the aggregate principal amount at any time outstanding pursuant to this clause
(xi), including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (xi), does not exceed $50.0 million;

(xii) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business or assets of the
Borrower or any business, assets or Capital Stock of a Subsidiary, provided that
the maximum aggregate liability in respect of all such Indebtedness shall at no
time exceed the gross proceeds actually received by the Borrower and its
Subsidiaries in connection with such disposition;

(xiii) Indebtedness issued by the Borrower or a Subsidiary to any current or
former officer, director, employee or consultant of the Borrower or any of its
Subsidiaries (or any permitted transferees of such persons), in each case to
finance the purchase or redemption of Equity Interests of the Borrower to the
extent permitted under Section 5.9 hereof;

(xiv) Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business of
the Borrower and its Subsidiaries with such banks or financial institutions that
arises in connection with ordinary banking arrangements to manage cash balances
of the Borrower and its Subsidiaries;

(xv) Indebtedness incurred by a Subsidiary of the Borrower that is not a Credit
Party in connection with bankers’ acceptances, discounted bills of exchange or
the discounting or factoring of receivables for credit management purposes, in
each case incurred or undertaken in the ordinary course of business on arm’s
length commercial terms on a recourse basis;

(xvi) Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting letters of credit or reimbursement obligations with respect to
letters of credit issued in the ordinary course of business; provided, that upon
the drawing of such letters of credit, such obligations are reimbursed within
thirty (30) days following such drawing; and

(xvii) additional unsecured Indebtedness of the Borrower or any Subsidiary so
long as at the time of incurrence thereof the Specified Conditions (other than
the condition described in clause (ii) of the definition of “Specified
Condition”) are satisfied.

(b) No Credit Party shall incur any Indebtedness (including Permitted Debt) that
is contractually subordinated in right of payment to any other Indebtedness of
such Credit Party unless such Indebtedness is also contractually subordinated in
right of payment to the Obligations on substantially identical terms; provided,
however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of the Borrower solely by virtue of
being unsecured or by virtue of being secured on a junior priority basis.

 

44



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 5.5,

(i) in the event that an item of Indebtedness meets the criteria of more than
one of the categories of Permitted Debt described in clauses (i) through
(xvii) of Section 5.5(a) above, the Borrower will be permitted to classify such
item of Indebtedness on the date of its incurrence, or later reclassify all or a
portion of such item of Indebtedness, in any manner that complies with this
Section 5.5;

(ii) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 5.5(a) hereof;

(iii) letters of credit will be deemed to have a principal amount equal to the
maximum potential liability of the Borrower and its Subsidiaries thereunder;

(iv) Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included; and

(v) with respect to any U.S. dollar-denominated restriction on the incurrence of
Indebtedness, the U.S. dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term Indebtedness, or first committed, in the case of revolving
credit Indebtedness; provided that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a foreign currency, and such refinancing would
cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(d) The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness for purposes of this Section 5.5; provided, in each such case, that
the amount of any such accrual, accretion or payment is included in the Interest
Expense of the Borrower as accrued. Notwithstanding any other provision of this
Section 5.5, the maximum amount of Indebtedness that the Borrower or any
Subsidiary of the Borrower may incur pursuant to this Section 5.5 shall not be
deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

(e) The amount of any Indebtedness outstanding as of any date will be:

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(ii) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

 

45



--------------------------------------------------------------------------------

(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person (in any case, so long as such specified Person’s
obligations in respect of such Indebtedness are expressly limited in recourse to
the assets securing such Indebtedness), the lesser of:

(1) the Fair Market Value of such assets at the date of determination; and

(2) the amount of the Indebtedness of the other Person.

5.6 [RESERVED].

5.7 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.8 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan that would have a Material Adverse Effect or (b) any other
ERISA Event, that would, in the aggregate, have a Material Adverse Effect. No
Credit Party shall cause or suffer to exist any event that could result in the
imposition of a Lien on the assets of any Credit Party with respect to any
Benefit Plan other than any Lien that is expressly permitted under Section 5.1
hereof.

5.9 Restricted Payments. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any of its Capital Stock, or purchase, redeem or
otherwise acquire for value (or permit any of its Subsidiaries to do so), or
make any payment to induce the conversion of any of its Capital Stock or any
warrants, rights or options to acquire any such Capital Stock, now or hereafter
outstanding (each, a “Restricted Payment”), except that the Credit Parties and
their respective Subsidiaries may:

(a) declare and make any dividend payment or other distribution payable in
common stock of the Borrower;

(b) any Subsidiary of the Borrower may:

(i) declare and pay dividends and make distributions to, or purchase, redeem or
otherwise acquire its Capital Stock from, the Borrower;

(ii) declare and pay dividends and make distributions to, or purchase, redeem or
otherwise acquire its Capital Stock from, any other Subsidiary of the Borrower;
and

(iii) (A) declare and pay dividends to any participant in any joint venture that
was established for bona fide business purposes and not with a view toward
avoiding the restrictions set forth herein; and (B) purchase, redeem or
otherwise acquire its Capital Stock from any participant in any joint venture
that was established for bona fide business purposes and not with a view toward
avoiding the restrictions set forth herein to the extent such acquisition would
be permitted under Section 5.4(h) hereof if it was an Investment in such joint
venture;

 

46



--------------------------------------------------------------------------------

(c) [RESERVED];

(d) purchase, redeem or otherwise acquire its Equity Interests with the proceeds
received from the substantially concurrent issue of new Equity Interests,
provided that the terms of any such replacement Equity Interests shall be no
less favorable in any material respect to the Borrower or the Lenders than the
Equity Interests being so purchased, redeemed or otherwise acquired;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, declare and pay cash dividends on its preferred stock in
an aggregate amount not to exceed $50.0 million from and after the Closing Date;

(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, purchase its common stock on the open market for
contribution to the Unisys Corporation Savings Plan Trust and the Unisys Puerto
Rico, Inc. Cash or Deferred Arrangement Profit Sharing Trust (or any successor
thereof) to the extent necessary to satisfy the Borrower’s matching contribution
obligations under the Benefit Plans;

(g) so long as the Specified Conditions are satisfied, repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of the Borrower held
by any current or former officer, director, employee or consultant of the
Borrower or any of its Subsidiaries (or any permitted transferees of such
Persons) pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement, or other management or employee benefit plan or similar
agreement;

(h) effect a repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants, in any case,
so long as no cash or Cash Equivalents are paid by the Borrower in connection
with such repurchase;

(i) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, pay the Special Dividends prior to December 31, 2011
pursuant to the Registration Rights Agreement as in effect as of the date hereof
and without giving effect to any changes thereto, in an amount not to exceed
$2.0 million;

(j) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, make cash payments in lieu of the issuance of fractional
shares in an aggregate amount not to exceed $10.0 million since the Closing
Date;

(k) so long as the Specified Conditions are satisfied, repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of the Borrower; or

(l) so long as the Specified Conditions are satisfied, make any other Restricted
Payments in the aggregate amount not to exceed $5.0 million in any Fiscal Year;

provided, in each case, that nothing contained in the foregoing provisions of
this Section 5.9 shall prevent the payment of any dividend within 60 days after
the date of its declaration in writing, if at the date of such declaration, such
payment would not have violated this Section 5.9.

5.10 Change in Business. The Borrower shall not make or permit any of its
Subsidiaries to make, any material change in the nature of the business of the
Borrower and its Subsidiaries, taken as a whole, as carried on at the date
hereof.

 

47



--------------------------------------------------------------------------------

5.11 [RESERVED].

5.12 Changes in Accounting, Name or Jurisdiction of Organization. The Borrower
shall not change its Fiscal Year or method for determining Fiscal Quarters. No
Credit Party shall change its name as it appears in official filings in its
jurisdiction of organization or change its jurisdiction of organization without
at least twenty (20) days’ prior written notice to Agent and the acknowledgement
of Agent that all actions reasonably required by Agent, including those to
continue the perfection of its Liens, have been completed.

5.13 Amendments to Note Documents.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries, to, amend, supplement, waive or otherwise modify any provision of
the 2012 Notes Indenture, the 2014 Notes Indenture, the 2015 Notes Indenture,
the 2016 Notes Indenture, the Collateral Trust Agreement or any other
Contractual Obligation governing Non-ABL Priority Debt in a manner which would
reasonably be expected to have a Material Adverse Effect or if the effect of
such change or amendment is to: (A) increase the stated interest rate on such
Indebtedness; (B) shorten the stated dates upon which payments of principal or
interest are due on such Indebtedness; (C) change the subordination provisions
(if any) thereof (or the subordination terms of any guaranty thereof) in any
manner materially adverse to the interests of the Agent or the Lenders; or
(D) change or amend any other terms if such changes or amendments would
materially increase the obligations of the Credit Parties or confer additional
material rights on the holder of such Indebtedness in a manner which, taken as a
whole, is materially adverse to the Credit Parties, Agent or Lenders.

5.14 No Negative Pledges. Except pursuant to the Loan Documents, the 2012 Note
Indenture, the 2014 Notes Indenture, the 2015 Notes Indenture, the 2016 Notes
Indenture, and the Collateral Trust Agreement (or any indenture or agreement
pursuant to which the Existing Notes are then outstanding or any permitted
refinancing thereof), no Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, directly or indirectly, (i) create or otherwise
cause or suffer to exist or become effective any Contractual Obligation that
limits the ability of any Credit Party or a Subsidiary to pay to the Credit
Parties or any Subsidiary of a Credit Party dividends or make any other
distribution to the Credit Parties or any Subsidiary of any Credit Party on any
of such Credit Party’s or Subsidiary’s Stock or Stock Equivalents or (ii) enter
into, assume or become subject to any Contractual Obligation prohibiting or
otherwise restricting the existence of any Lien upon any assets of a Credit
Party in favor of Agent, whether now owned or hereafter acquired; provided that
the foregoing clauses (i) and (ii) shall not apply to Contractual Obligations
which (A) (x) exist on the date hereof or (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement relating to
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such Contractual Obligation in any
material respect, (B) are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower, (C) are binding on a Foreign Subsidiary
and relate to Indebtedness of a Foreign Subsidiary of the Borrower which is
permitted hereunder, (D) arise in connection with any disposition permitted by
Section 5.2 (so long as the applicable restriction applies solely to the assets
the subject of such disposition), (E) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures otherwise
permitted under this Agreement, (F) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 5.5(a)(4)
but solely to the extent any negative pledge relates to the property financed by
or the subject of such Indebtedness, (G) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (H) are customary
provisions restricting subletting or assignment of any lease

 

48



--------------------------------------------------------------------------------

governing a leasehold interest of the Borrower or any Subsidiary, (I) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, and (J) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.

5.15 Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than:

(a) the Obligations;

(b) any voluntary prepayment, redemption, purchase, defeasement or satisfaction
of any Indebtedness so long as, at the time of, and after giving effect to, the
Specified Conditions are satisfied; or

(c) prepayment of intercompany Indebtedness owing by:

(i) any Person to any Credit Party;

(ii) any Person that is not a Credit Party to another Person that is not a
Credit Party; and

(iii) any Person that is a Credit Party to another Subsidiary that is a not a
Credit Party, so long as, if such prepayment is made with Property that
constitutes Collateral before such prepayment, no Default or Event of Default is
continuing as of such prepayment.

5.16 Chattel Paper. To the extent not delivered to the Agent in accordance with
the terms hereof or any other Collateral Document, no Credit Party shall deliver
any original tangible chattel paper constituting ABL Collateral of the Credit
Parties to any Person other than Agent.

ARTICLE VI.

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Letter of Credit shall remain
outstanding, or any Loan or other Obligation which is accrued and payable shall
remain unpaid or unsatisfied:

6.1 Leverage Ratio. If the sum of (a) Excess Availability and (b) Unrestricted
Cash on Hand is less than $130.0 million, in each case, as of the last day of
any Fiscal Quarter, the Credit Parties shall not permit the Leverage Ratio for
the twelve fiscal month period on the last day of any such Fiscal Quarter to be
greater than 1.0 to 1.0:

“Leverage Ratio” shall be calculated in the manner set forth in Exhibit 4.2(b).

6.2 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio for the twelve fiscal month period ending on the last day
of any Fiscal Quarter to be less than 1.05 to 1.00.

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

49



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan or (ii) to pay within three
(3) Business Days after the same shall become due, any amount of interest on any
Loan, including after maturity of the Loans, or to pay any L/C Reimbursement
Obligation or any fee or any other amount payable hereunder or pursuant to any
other Loan Document;

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made;

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(b), 4.2(d), 4.3(a) or
9.10(d), Section 4.1, 4.8, 4.9(b), 4.10 or 4.11 or Article V or VI;

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days (or, in the case of the failure to perform or
observe any term, covenant or agreement contained in Section 4.6, fifteen
(15) days) after the earlier to occur of (i) the date upon which a Responsible
Officer of any Credit Party becomes aware of such default and (ii) the date upon
which written notice thereof is given to the Borrower by Agent or Required
Lenders;

(e) Cross Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50.0 million when due
(whether by stated maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness and such failure continues after
the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure, if the effect of such failure,
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto),
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property or
assets securing such Indebtedness, if (x) such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and (y) all
required repayments or prepayments (if any) required under the terms of the
agreements governing such Indebtedness arising because of such voluntary sale or
transfer are paid in accordance with the terms of such agreements or (iii) any
“Event of Default” shall occur under the 2012 Notes Indenture, the 2014 Notes
Indenture, the 2015 Notes Indenture or the 2016

 

50



--------------------------------------------------------------------------------

Notes Indenture (or the equivalent of any “Event of Default” shall occur under
the definitive documents evidencing any Permitted Refinancing of the Existing
Notes) and such applicable “Event of Default” shall not have been annulled,
waived or rescinded in accordance with the terms of such documents;

(f) Insolvency; Voluntary Proceedings. The Borrower ceases or fails, or the
Credit Parties and their Subsidiaries on a consolidated basis, cease or fail, to
be Solvent, or any Credit Party or any Material Subsidiary: (i) generally fails
to pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) commences any Insolvency Proceeding with respect to itself; or
(iii) takes any corporate, limited liability company or limited partnership
action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Material Subsidiary of any
Credit Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial portion of any such Person’s
Properties and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or a Material Subsidiary of any Credit
Party admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any Material
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their Subsidiaries involving in the aggregate a liability of
$50.0 million or more (excluding amounts covered by insurance to the extent the
relevant independent third party insurer has not denied coverage therefor), and
the same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of (i) thirty (30) days after the entry thereof, in the case of any
judgments, non-interlocutory orders, decrees or arbitration awards entered into
in the United States and (ii) in all other cases sixty (60) days after the entry
thereof; provided, however, in the case of either clause (i) or (ii), if such
judgment, order, decree or award by its terms provides for a later date of
payment, there shall be no Event of Default, unless the same shall not be paid
in accordance with its terms);

(i) Collateral. The occurrence of any of the following:

(i) any material provision of any Loan Document shall for any reason cease to be
valid and binding on or enforceable against any Credit Party or any Subsidiary
of any Credit Party thereto (other than in accordance with the terms hereof and
thereof) or any Credit Party or any Subsidiary of any Credit Party shall so
state in writing or bring an action to limit its obligations or liabilities
thereunder;

(ii) any Collateral Document shall for any reason cease to create a valid
security interest in the ABL Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens; or

(iii) except as permitted by this Agreement, any Lien purported to be granted
under any Loan Document on any Collateral that is not ABL Collateral,
individually or in the aggregate, having a Fair Market Value in excess of $50.0
million ceases to be a valid and perfected Lien, having the priority
contemplated by the Loan Documents, subject only to the Permitted Liens;

 

51



--------------------------------------------------------------------------------

(j) Change of Control. Any Change of Control shall occur;

(k) Invalidity of Intercreditor Agreement. If any Non-ABL Priority Lien Debt is
outstanding, the provisions of the Intercreditor Agreement shall for any reason
be revoked or invalidated, or otherwise cease to be in full force and effect, or
the Borrower, any Subsidiary of the Borrower or the Collateral Trustee shall
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations, for any
reason shall not have the priority contemplated by this Agreement or the
Intercreditor Agreement; or

(l) Conditions Subsequent. Any Credit Party shall fail to fulfill, on or before
the date applicable thereto (as such dates may be extended by the Agent in its
sole discretion), any of conditions subsequent set forth on Schedule 7.1(l).

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Revolving Loan Commitment of each Lender
to make Loans or of the L/C Issuer to issue Letters of Credit to be suspended or
terminated, whereupon such Revolving Loan Commitments shall forthwith be
suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
subsection 7.1(f) or 7.1(g) above (and in the case of clause (i) of
subsection 7.1(g) upon the expiration of the sixty (60) day period mentioned
therein), the obligation of each Lender to make Loans and the obligation of the
L/C Issuer to issue Letters of Credit shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of Agent, any Lender or the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Lenders, shall, demand (which demand shall be
deemed to have been delivered automatically upon any acceleration of the Loans
and other obligations hereunder pursuant to Section 7.2), and the Borrower shall
thereupon deliver to Agent, to be held for the benefit of the L/C Issuer, Agent
and the Lenders entitled thereto, an amount of cash equal to 105% of the amount
of L/C Reimbursement Obligations as additional collateral security for
Obligations. The Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations. The
remaining balance of the cash collateral will be returned to the Borrower when
all Letters of Credit have been terminated or discharged, all Revolving Loan
Commitments have been terminated and all Obligations have been paid in full in
cash.

 

52



--------------------------------------------------------------------------------

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(g)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
subsection 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.

 

53



--------------------------------------------------------------------------------

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) the Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11 or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any bankruptcy or other debtor relief law; and
provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Section 7.2
and (B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of
the preceding proviso and subject to Section 9.11, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

 

54



--------------------------------------------------------------------------------

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waive and agree not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

 

55



--------------------------------------------------------------------------------

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(i) any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Equity Interests of, engage in any kind of
business with, any Credit Party or Affiliate thereof as though it were not
acting as Agent and may receive separate fees and other payments therefor. To
the extent Agent or any of its Affiliates makes any Loan or otherwise becomes a
Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Lender or as one of the
Required Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of this facility) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except

 

56



--------------------------------------------------------------------------------

for documents expressly required by any Loan Document to be transmitted by Agent
to the Lenders or L/C Issuers, Agent shall not have any duty or responsibility
to provide any Lender or L/C Issuer with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Credit Party or any Affiliate of any Credit
Party that may come in to the possession of Agent or any of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans and Letters of Credit to the credit contact(s) identified for receipt of
such information on the Lender’s administrative questionnaire who are able to
receive and use all syndicate-level information (which may contain MNPI) in
accordance with such Lender’s compliance policies and contractual obligations
and applicable law, including federal and state securities laws; provided, that
if such contact is not so identified in such questionnaire, the relevant Lender
or L/C Issuer hereby agrees to promptly (and in any event within one
(1) Business Day) provide such a contact to Agent and the Credit Parties upon
request therefor by Agent or the Credit Parties. Notwithstanding such Lender’s
or L/C Issuer’s election to abstain from receiving MNPI, such Lender or L/C
Issuer acknowledges that if such Lender or L/C Issuer chooses to communicate
with Agent, it assumes the risk of receiving MNPI concerning the Credit Parties
or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender

 

57



--------------------------------------------------------------------------------

failed to notify Agent or any other Person of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
such Agent as tax or otherwise, including penalties and interest, and together
with all expenses incurred by Agent, including legal expenses, allocated
internal costs and out-of-pocket expenses. Agent may offset against any payment
to any Lender under a Loan Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 8.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, within 30 days after the retiring Agent having given notice of resignation,
no successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause (a)
shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby (and
each other Secured Party, by acceptance of the benefits conferred upon it by the
Loan Documents) consents to the release and hereby directs Agent, and Agent
hereby agrees upon request of the Borrower delivered in accordance with the
paragraph below, to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Equity Interests of such Subsidiary owned by any Credit Party are sold or
transferred in a transaction permitted under the Loan Documents (including
pursuant to a waiver or consent); and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(d), (e), (g), (m) (so long as the
Agent does not share a Lien on the Property that secures the Indebtedness that
is replaced or refinanced with the related Permitted Refinancing Indebtedness),
(z) (so long as the Borrower represents and warrants in writing to the Agent at
the time of any such release that no Default or Event of Default is continuing)
and (aa) and

 

58



--------------------------------------------------------------------------------

(iii) all of the Collateral and all Credit Parties, upon (A) termination of the
Revolving Loan Commitments, (B) payment and satisfaction in full of all Loans,
all L/C Reimbursement Obligations, and all other Obligations under the Loan
Documents or arising under Secured Rate Contracts or Bank Product Agreements, in
any case, that Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable, (C) deposit with the applicable L/C
Issuer of cash collateral in an amount equal to 105% of all outstanding Letter
of Credit Obligations with respect to Letters of Credit issued by such L/C
Issuer, on terms and conditions satisfactory to such L/C Issuer, (D) deposit of
cash collateral with respect to all other contingent Obligations (or, as an
alternative to cash collateral in the case of any Letter of Credit Obligation,
receipt by Agent of a back-up letter of credit), in amounts and on terms and
conditions and with parties satisfactory to Agent and each Indemnitee that is,
or may be, owed such Obligations (excluding contingent Obligations as to which
no claim has been asserted) and (E) to the extent requested by Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

8.12 Syndication Agent and Documentation Agent. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Documentation Agent and Syndication Agent shall not have any
duties or responsibilities, nor shall the Documentation Agent and Syndication
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Documentation Agent and Syndication Agent. At any
time that any Lender serving (or whose Affiliate is serving) as Documentation
Agent and/or Syndication Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loans, the L/C Reimbursement
Obligations and the Revolving Loan Commitment, such Lender (or an Affiliate of
such Lender acting as the Documentation Agent or Syndication Agent) shall be
deemed to have concurrently resigned as Documentation Agent or Syndication
Agent, as applicable.

 

59



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrower, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall:

(x) unless in writing and signed by the Agent, the Supermajority Lenders (or by
the Agent with the consent of the Supermajority Lenders) and the Borrower,
(i) amend or otherwise modify Section 1.12 or the definition of “Borrowing Base”
(or any defined term used in such definition) to the extent that any such
amendment or modification have the effect of making more credit available or
(ii) waive of any failure to make a mandatory prepayment required pursuant to
Section 1.8(b); and

(y) unless in writing and signed by all the Lenders directly affected thereby
(or by Agent with the consent of all the Lenders directly affected thereby), in
addition to Agent and the Required Lenders (or by Agent with the consent of the
Required Lenders) and the Borrower, do any of the following:

(i) increase or extend the Revolving Loan Commitment of any Lender (or reinstate
any Revolving Loan Commitment terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8(b) may be postponed, delayed,
reduced, waived or modified with the consent of Supermajority Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

(iv) amend or modify subsection 1.10(c);

(v) change the percentage of the Revolving Loan Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;

(vi) amend this Section 9.1, the definition of Required Lenders, the definition
of Supermajority Lenders or any provision providing for consent or other action
by all Lenders; or

 

60



--------------------------------------------------------------------------------

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the treatment of Obligations
arising under Secured Rate Contracts resulting in such Obligations being junior
in right of payment to Bank Product Obligations or resulting in Obligations
owing to any Secured Swap Provider becoming unsecured (other than releases of
Liens permitted in accordance with the terms hereof), in each case in a manner
adverse to any Secured Swap Provider, shall be effective without the written
consent of such Secured Swap Provider or, in the case of a Secured Rate Contract
provided or arranged by GE Capital or an Affiliate of GE Capital, GE Capital.

(c) [RESERVED];

(d) Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Revolving Loan Commitments, included in the determination of
“Required Lenders” or “Lenders directly affected” pursuant to this Section 9.1)
for any voting or consent rights under or with respect to any Loan Document,
except that a Non-Funding Lender shall be treated as an “affected Lender” for
purposes of Section 9.1(a)(y)(i), 9.1(a)(y)(ii) and 9.1(a)(y)(iii) solely with
respect to an increase in (or an extension of) such Non-Funding Lender’s
Revolving Loan Commitments, a postponement or extension of the date upon which
any Loans are payable to such Non-Funding Lender (other than a waiver of failure
to comply with Section 1.8(b) which may be waived or otherwise modified with the
consent of the Supermajority Lenders and the Agent), a reduction of the
principal amount owed to such Non-Funding Lender or, unless such Non-Funding
Lender is treated the same as the other Lenders holding Loans of the same type,
a reduction in the interest rates applicable to the Loans held by such
Non-Funding Lender. Moreover, for the purposes of determining Required Lenders,
the Loans and Revolving Loan Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Revolving Loan Commitments outstanding.

(e) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrower may amend Schedules 3.19 and 3.21 upon notice to Agent, (y) Agent
may amend Schedule 1.1(a) to reflect Sales entered into pursuant to Section 9.9,
and (z) Agent and Borrower may amend or modify this Agreement and any other Loan
Document to (1) cure any ambiguity, omission, defect or inconsistency therein,
or (2) grant a new Lien for the benefit of the Secured Parties, extend an
existing Lien over additional property for the benefit of the Secured Parties or
join additional Persons as Credit Party (it being understood that no other
Person may join this Agreement as a “Borrower” without the consent of all
Lenders).

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified

 

61



--------------------------------------------------------------------------------

herein, and (i) addressed to the address set forth on the applicable signature
page hereto, (ii) solely for the use of any Credit Party delivering a notice or
other communication to the Agent or the Lenders, posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) solely for the use of any Credit Party
delivering a notice or other communication to the Agent or the Lenders, posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower, Agent and the Swingline Lender, to the other parties
hereto and (B) in the case of all other parties, to the Borrower and Agent.
Transmissions made by electronic mail or E-Fax to Agent shall be effective only
(x) for notices where such transmission is specifically authorized by this
Agreement, (y) if such transmission is delivered in compliance with procedures
of Agent applicable at the time and previously communicated to Borrower, and
(z) if receipt of such transmission is acknowledged by Agent.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a)(i)(A), no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed

 

62



--------------------------------------------------------------------------------

signed, by attaching to, or logically associating with such posting, an
E-Signature, upon which Agent, each Secured Party and each Credit Party may rely
and assume the authenticity thereof, (iii) each such posting containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper original
and (iv) each party hereto or beneficiary hereto agrees not to contest the
validity or enforceability of any posting on any E-System or E-Signature on any
such posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. The Borrower, each other Credit Party executing this Agreement and each
Secured Party agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses,
(b) Agent for all reasonable costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, field examinations

 

63



--------------------------------------------------------------------------------

and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners), (c) each of Agent, its Related
Persons, and L/C Issuer for all costs and expenses incurred in connection with
(i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Credit Party, any Subsidiary of any Credit Party, Loan Document
or Obligation (or the response to and preparation for any subpoena or request
for document production relating thereto), including Attorney Costs and
(d) Attorney Costs of one law firm on behalf of all Lenders (other than Agent)
incurred in connection with any of the matters referred to in clause (c) above.
Notwithstanding the foregoing, the Credit Parties’ obligations under this
Section 9.5 in respect of Attorney Costs of the Agent shall be limited to
(x) Attorney Costs of one law firm to the Agent and (y) Attorney Costs of one
local counsel to the Agent in each relevant jurisdiction.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer (each, a “Primary Indemnitee”) and each of their
respective Related Indemnified Persons (collectively, each such Person being an
“Indemnitee”) from and against all Liabilities that may be imposed on, incurred
by or asserted against any such Indemnitee in any matter relating to or arising
out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Credit Party or any Affiliate
of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee, any holders of
securities or creditors, whether or not any such Indemnitee, holder or creditor
is a party thereto, and whether or not based on any securities or commercial law
or regulation or any other Requirement of Law or theory thereof, including
common law, equity, contract, tort or otherwise or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Credit
Party shall have any liability under this Section 9.6 to any Indemnitee with
respect to any Indemnified Matter, to the extent such liability has resulted
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Notwithstanding the foregoing, the Credit Parties’
obligations under this Section 9.6 in respect of Attorney Costs of the
Indemnitees shall be limited to: (x) Attorney Costs of one law firm which shall
be selected by the Agent, (y) Attorney Costs of one local counsel which shall be
selected by the Agent in each relevant jurisdiction and (z) solely in the case
of a conflict of interest (which shall be deemed to exist if any Indemnitee
declares that an actual or potential conflict of interest exists in its good
faith determination based on advice from counsel), one additional counsel in
each relevant jurisdiction to the affected Indemnitees similarly situated taken
as a whole. Notwithstanding the foregoing, under no circumstances shall any
party hereto or any of its respective Affiliates be liable for any punitive,
exemplary, consequential or indirect damages that may be alleged to result in
connection with, arising out of, or relating to, any Indemnified Matters, the
Loan Documents, the use or proposed use of the proceeds of Loans or the Letters
of Credit or any transaction related thereto.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any actual, alleged or prospective damage to
property or natural resources or harm or

 

64



--------------------------------------------------------------------------------

injury alleged to have resulted from any Release of Hazardous Materials on, upon
or into such property or natural resource or any property on or contiguous to
any Real Estate of any Credit Party or any Subsidiary of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Subsidiary of
any Credit Party or the owner, lessee or operator of any property of any Credit
Party or any Subsidiary of any Credit Party through any foreclosure action, in
each case except to the extent such Environmental Liabilities (i) are incurred
solely following foreclosure by Agent or following Agent or any Lender having
become the successor-in-interest to any Credit Party or any Subsidiary of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Credit
Party may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender and any
prohibited assignment by any Credit Party shall be absolutely void ab initio.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of the Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Revolving Loan Commitments and its rights and obligations
with respect to Loans and Letters of Credit) to (i) any existing Lender (other
than a Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved
Fund of any existing Lender (other than a Non-Funding Lender or Impacted Lender)
or (iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender and, as long as no Event of
Default is continuing, the Borrower (which acceptances shall be deemed to have
been given unless an objection is delivered to Agent within five (5) Business
Days after notice of a proposed sale is delivered to Borrower); provided,
however, that (w) for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Revolving Loan Commitments and Letter of Credit Obligations subject to any such
Sale shall be in a minimum amount of

 

65



--------------------------------------------------------------------------------

$1.0 million, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such facility or is made with
the prior consent of the Borrower (to the extent required) and Agent, (x) such
Sales shall be effective only upon the acknowledgement in writing of such Sale
by Agent, (y) interest accrued prior to and through the date of any such Sale
may not be assigned, and (z) such Sales by Lenders who are Non-Funding Lenders
due to clause (a) of the definition of Non-Funding Lender shall be subject to
Agent’s prior written consent in all instances, unless in connection with such
Sale, such Non-Funding Lender cures, or causes the cure of, its Non-Funding
Lender status as contemplated in subsection 1.11(e)(v). Agent’s refusal to
accept a Sale to a Credit Party, an Affiliate of a Credit Party, a holder of any
Non-ABL Priority Lien Debt or to any Person that would be a Non-Funding Lender
or an Impacted Lender, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, shall not be deemed to be
unreasonable.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Revolving Loan Commitments
and the payment in full of the Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans and Letter of Credit Obligations), to (A) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board), without notice to Agent
or (B) any holder of, or trustee for the benefit of the holders of, such
Lender’s Indebtedness or equity securities, by notice to Agent; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.

 

66



--------------------------------------------------------------------------------

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Loans and Letter of Credit Obligations and
(y) without notice to or consent from Agent or the Borrower, sell participations
to one or more Persons in or to all or a portion of its rights and obligations
under the Loan Documents (including all its rights and obligations with respect
to the Revolving Loans and Letters of Credit); provided, however, that, whether
as a result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Loans and Letter of Credit Obligations in the Register, except that (A) each
such participant and SPV shall be entitled to the benefit of Article X, but,
with respect to Section 10.1, only to the extent such participant or SPV
delivers the tax forms such Lender is required to collect pursuant to
subsection 10.1(f) and then only to the extent of any amount to which such
Lender would be entitled in the absence of any such grant or participation and
(B) each such SPV may receive other payments that would otherwise be made to
such Lender with respect to Loans funded by such SPV to the extent provided in
the applicable option agreement and set forth in a notice provided to Agent by
such SPV and such Lender, provided, however, that in no case (including pursuant
to clause (A) or (B) above) shall an SPV or participant have the right to
enforce any of the terms of any Loan Document, and (iii) the consent of such SPV
or participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Loans and Letter of Credit Obligations), except for those described in
clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Revolving Loan Commitments and the payment in full of the
Obligations. In the event that a Lender sells participations in the Loans and
Letter of Credit Obligations, such Lender, as a non-fiduciary agent of the
Borrower, shall maintain (or cause to be maintained) a register on which it
enters the name and address of each Participant in the Loans and Letter of
Credit Obligations held by it (and the principal amount (and stated interest
thereon) of the portion of such Loans and Letter of Credit Obligations that is
subject to such participations) (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Participant Register pursuant to the terms hereof as the owner of the
participation, notwithstanding notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any

 

67



--------------------------------------------------------------------------------

information relating to a participant’s interest in any Revolving Loan
Commitments, Loans, Letters of Credit or its other obligations under any this
Agreement) except to the extent that such disclosure is necessary to establish
that such Revolving Loan Commitment, Loan, Letter of Credit or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and L/C Issuer acknowledges and
agrees that it may receive material non-public information (“MNPI”) hereunder
concerning the Credit Parties and their Affiliates and agrees to use such
information in compliance with all relevant policies, procedures and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

(b) Confidential Information. Each Lender, L/C Issuer and Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices,
the confidentiality of information regarding the Borrower and its subsidiaries
obtained by it in connection with any Loan Document or the transactions
contemplated thereby, including any documents, materials, or information
ancillary to the Loan Documents and any reports, notices or other information
contemplated thereby, in any case whether transmitted electronically by means of
a website, e-mail, telephonically or otherwise, or made available orally or in
writing, and any memoranda, notes and other documents and analyses developed by
any Lender, L/C Issuer or Agent using any such information; except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender, L/C Issuer or Agent, as the case may be, or to any
Person that any L/C Issuer causes to issue Letters of Credit hereunder, that are
advised of the confidential nature of such information and agree or are
obligated to keep such information confidential in accordance with the terms
hereof, (iii) to the extent such information presently is or hereafter becomes
(A) publicly available other than as a result of a breach of this Section 9.10
or (B) available to such Lender, L/C Issuer or Agent or any of their Related
Persons, as the case may be, from a source (other than any Credit Party) not
known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable Requirements of Law or other legal process
or requested or demanded by any Governmental Authority, (v) to the extent such
information (A) is set forth in this Agreement and (B) is necessary or customary
for inclusion in league table measurements, (vi) to the extent required or
requested by any regulatory authority having supervisory authority over such
Person in the exercise of such supervisory authority (including any
self-regulatory authority such as the National Association of Insurance
Commissioners), (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Secured Rate Contracts, Bank Product Providers
and to their respective Related Persons, in each case to the extent such
assignees, investors, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 9.10 for the benefit of the Credit Parties (and such Person may disclose
information to their respective Related Persons in accordance with clause
(ii) above), (viii) to any other party hereto, and (ix) to the extent reasonably
necessary in connection with the exercise or enforcement of any right or remedy
under any Loan Document or in connection with any litigation or other proceeding
to which such Lender, L/C Issuer or Agent or any of their Related Persons is a
party or bound. Each Lender, L/C Issuer and Agent agrees to notify the Borrower
as soon as practical upon learning of any disclosure required by applicable
Requirements of Law, legal process or any Governmental Authority pursuant to
subsection (iv) above, unless such notification is prohibited by applicable law
or legal process, and will use its reasonable efforts, at the expense of the
Borrower, to cooperate with the Borrower’s reasonable requests in the Borrower’s
efforts to obtain a protective order or other appropriate assurances that the
confidential nature of such information will be protected and preserved. Each
Lender, L/C Issuer and Agent agrees to be responsible for any breach of this
Section 9.10 that results from the actions or omission of its Related Persons
(to the extent such Related Person received the information of the Borrower and
its Subsidiaries

 

68



--------------------------------------------------------------------------------

from such Lender, L/C Issuer or Agent). In the event of any conflict between the
terms of this Section 9.10 and those of any other Contractual Obligation entered
into with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark. Agent or such Lender shall provide a draft of
any advertising material to Borrower for review and comment prior to the
publication thereof.

(d) Press Release and Related Matters. No Credit Party shall permit any of its
Affiliates to, issue any press release, tombstone or other similar written
public disclosure using the name, logo or otherwise referring to GE Capital or
of any of its Affiliates, the Loan Documents or any transaction contemplated
therein to which Agent is party without the prior consent of GE Capital. For the
avoidance of doubt, the preceding sentence shall not prohibit the disclosure of
the name, logo or reference to GE Capital, any Affiliate of GE Capital, the Loan
Documents or the transactions contemplated thereby in any of the following:
(i) any document filed with any Governmental Authority or securities exchange
relating to a public offering of securities of any Credit Party; (ii) any report
or other material filed by any Credit Party in accordance with the Securities
Exchange Act of 1934, as amended and (iii) any disclosures made in periodic
investor presentations.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, the Lenders and the L/C
Issuers shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swingline requests and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

 

69



--------------------------------------------------------------------------------

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time after the occurrence and during
the continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
Agent, such Lender, such L/C Issuer or any of their respective Affiliates to or
for the credit or the account of the Borrower or any other Credit Party against
any Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. No Lender or L/C Issuer shall exercise
any such right of setoff without the prior consent of Agent or Required Lenders
at any time prior to the date that all outstanding Loans become due and payable
pursuant to Section 7.2. Each of Agent, each Lender and each L/C Issuer agrees
promptly to notify the Borrower and Agent after any such setoff and application
made by such Lender or its Affiliates; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights under this Section 9.11 are in addition to any other rights and
remedies (including other rights of setoff) that Agent, the Lenders, the L/C
Issuer, their Affiliates and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

70



--------------------------------------------------------------------------------

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to
Sections 9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York (including Section 5-1401
of the General Obligations Laws but otherwise without regard to conflicts or
choice of law principles) shall govern all matters arising out of, in connection
with or relating to this Agreement, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the
subject matter hereof and any determinations with respect to post-judgment
interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non-conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

71



--------------------------------------------------------------------------------

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, ENGAGEMENT LETTER, COMMITMENT LETTER,
CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER
OR ANY L/C ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING
OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). The Borrower and each other Credit Party signatory hereto hereby
waive, release and agree (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Revolving Loan
Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

72



--------------------------------------------------------------------------------

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender that is not Agent or an
Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrower may, at its option, notify Agent and
such Affected Lender (or such non-consenting Lender) of the Borrower’s intention
to obtain, at the Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such Affected Lender (or such non-consenting Lender), which
Replacement Lender shall be reasonably satisfactory to Agent. In the event the
Borrower obtains a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Revolving Loan Commitments to such
Replacement Lender, at par, provided that the Borrower has reimbursed such
Affected Lender for its increased costs for which it is entitled to
reimbursement under this Agreement through the date of such sale and assignment.
In the event that a replaced Lender does not execute an Assignment pursuant to
Section 9.9 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 9.22 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 9.22, the Borrower shall be entitled (but not obligated) to execute such
an Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrower, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans, Letter of Credit Obligations and Revolving Loan Commitments to
be sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

 

73



--------------------------------------------------------------------------------

9.26 Lien Sharing and Priority Confirmation. For the enforceable benefit of all
holders of each existing and future “Series of Secured Debt”, each existing and
future “Secured Debt Representative” and each existing and future holder of
“Permitted Prior Liens” (each as defined in the 2014 Notes Indenture and the
2015 Notes Indenture, each as in effect as of the date hereof), each of the
Lenders, by execution of this Agreement:

(a) acknowledges and agrees that the holders of the obligations evidenced by the
Loan Documents are bound by the provisions of the Collateral Trust Agreement and
the Intercreditor Agreement, including the provisions relating to the ranking of
Liens and the order of application of proceeds from enforcement of Liens; and

(b) consents to the performance of, and directs the Agent to perform, its
obligations under the Collateral Trust Agreement and the Intercreditor
Agreement.

9.27 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
so long as any “Secured Obligations” (as defined in the Intercreditor Agreement)
remain outstanding, the Credit Parties shall not have any obligation to deliver
any original Collateral pursuant to any Loan Document that constitutes “Shared
Collateral” (as defined in the Intercreditor Agreement). Anything herein to the
contrary notwithstanding, the liens and security interests securing the
Obligations hereunder and the exercise of any right or remedy with respect
thereto, are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of this Agreement and the terms of the
Intercreditor Agreement, the terms of the Intercreditor Agreement shall govern
and control.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding Excluded Taxes, the
“Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.

(c) In addition, the Borrower agrees to pay, and authorizes Agent to pay in its
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). The Swingline Lender may, without any
need for notice, demand or consent from the Borrower, by making funds available
to Agent in the amount equal to any such payment,

 

74



--------------------------------------------------------------------------------

make a Swing Loan to the Borrower in such amount, the proceeds of which shall be
used by Agent in whole to make such payment. Within 30 days after the date of
any payment of Other Taxes by any Credit Party, the Borrower shall furnish to
Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to Agent.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrower with copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error. In determining such amount, Agent
and such Secured Party may use any reasonable averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a
“Non-U.S. Lender Party” hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (i) and (z) from time to time if
requested by the Borrower or Agent (or, in the case of a participant or SPV, the
relevant Lender), provide Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from
U.S. withholding tax because the income is effectively connected with a
U.S. trade or business), W-8BEN (claiming exemption from, or a reduction of,
U.S. withholding tax under an income tax treaty) and/or W-8IMY (together with
appropriate forms, certifications and supporting statements) or any successor
forms, (B) in the case of a Non-U.S. Lender Party claiming exemption under
Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption from
U.S. withholding tax under the portfolio interest exemption) or any successor
form and a certificate in form and substance acceptable to Agent that such
Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States withholding
tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the Borrower and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any

 

75



--------------------------------------------------------------------------------

such form or certification expires or becomes obsolete, (C) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this clause (f) and (D) from time to time
if requested by the Borrower or Agent (or, in the case of a participant or SPV,
the relevant Lender), provide Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of
Form W-9 (certifying that such U.S. Lender Party is entitled to an exemption
from U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(iv) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower any documentation
under any Requirement of Law or reasonably requested by the Agent or Borrower
sufficient for Agent or Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall either (i) prepay
in full all LIBOR Rate Loans of such Lender then outstanding, together with
interest accrued thereon, either on the last day of the Interest Period thereof
if such Lender may lawfully continue to maintain such LIBOR Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBOR Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4, or (ii) convert all LIBOR Rate Loans of such
Lender then outstanding to Base Rate Loans pursuant to Section 1.6(a)(iii)
either on the last day of the Interest Period thereof if such Lender may
lawfully continue to maintain such LIBOR Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Rate Loans.

(b) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit (excluding such increased costs resulting from
Taxes or Other Taxes, as to which Section 10.1 shall govern and changes in the
basis of

 

76



--------------------------------------------------------------------------------

taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction under the laws of which such Lender is organized or
has its Lending Office or any political subdivision thereof), then the Borrower
shall be liable for, and shall from time to time, within thirty (30) days of
demand therefor by such Lender or L/C Issuer and certificate required under
Section 10.7 (with a copy of such demand to Agent), pay to Agent for the account
of such Lender or L/C Issuer, additional amounts as are sufficient to compensate
such Lender or L/C Issuer for such increased costs; provided, that the Borrower
shall not be required to compensate any Lender or L/C Issuer pursuant to this
subsection 10.3(a) for any increased costs incurred more than 180 days prior to
the date that such Lender or L/C Issuer notifies the Borrower, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Revolving Loan Commitment, loans, credits or obligations under this Agreement,
then, within thirty (30) days of demand of such Lender or L/C Issuer and
certificate required under Section 10.7 (with a copy to Agent), the Borrower
shall pay to such Lender or L/C Issuer, from time to time as specified by such
Lender or L/C Issuer, additional amounts sufficient to compensate such Lender or
L/C Issuer (or the entity controlling the Lender or L/C Issuer) for such
increase; provided, that the Borrower shall not be required to compensate any
Lender or L/C Issuer pursuant to this subsection 10.3(b) for any amounts
incurred more than 180 days prior to the date that such Lender or L/C Issuer
notifies the Borrower, in writing of the amounts and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(c) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under subsection (a) above and/or a change in
Capital Adequacy Regulation under subsection (b) above, as applicable,
regardless of the date enacted, adopted or issued and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a change in a Requirement of Law
under subsection (a) above and/or a change in Capital Adequacy Regulation under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued.

 

77



--------------------------------------------------------------------------------

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the outstanding principal amount of each
LIBOR Rate Loan equal to actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), payable on each date on which
interest is payable on such Loan provided the Borrower shall have received at
least

 

78



--------------------------------------------------------------------------------

fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional cost from the Lender. If a Lender fails to give written notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
cost shall be payable fifteen (15) days after receipt of such written notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Additional Guarantor”    4.14 “Advance Payment”    5.1(y) “Affected Lender”   
9.22 “Agent Report”    8.5(c) “Agent’s Fee”    1.9(a) “Aggregate Excess Funding
Amount”    1.11(e) “Borrower”    Preamble “Borrower Materials”    9.10(d)
“EBITDA”    Exhibit 4.2(b) “Eligible Accounts”    1.12 “Event of Default”    7.1
“Existing Letters of Credit”    1.1(b) “Fixed Charge Coverage Ratio”   
Exhibit 4.2(b) “Indemnified Matters”    9.6 “Indemnitees”    9.6 “Investments”
   5.4 “L/C Reimbursement Agreement”    1.1(b) “L/C Reimbursement Date”   
1.1(b) “L/C Request”    1.1(b) “Lender”    Preamble “Letter of Credit Fee”   
1.9(c) “Leverage Ratio”    Exhibit 4.2(b) “Maximum Revolving Loan Balance”   
1.1(a) “Maximum Lawful Rate”    1.3(d) “MNPI”    9.10(a) “Notice of
Conversion/Continuation”    1.6(a) “Overadvance”    1.1(a) “Other Taxes”   
10.1(b) “Partial Note Redemption”    2.1(g) “Participant Register”    9.9(f)
“Permitted Debt”    5.5(a) “Permitted Liens”    5.1 “Primary Indemnitee”   
9.6(a) “Register”    1.4(b) “Restricted Payments”    5.9

 

79



--------------------------------------------------------------------------------

“Replacement Lender”    9.22 “Revolving Loan Commitment”    1.1(a) “Revolving
Loan”    1.1(a) “Sale”    9.9(b) “Settlement Date”    1.11(b) “Swingline
Request”    1.1(c) “Tax Returns”    3.10 “Taxes”    10.1(a) “Unused Commitment
Fee”    1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“2012 Notes” means the 8% Senior Notes Due 2012 issued by the Borrower pursuant
to the 2012 Notes Indenture.

“2012 Notes Indenture” means the Indenture dated as of March 1, 2003, as
supplemented by the Second Supplemental Indenture dated as of July 30, 2009
among the Borrower, the “Guarantors” from time to time party thereto and the
2012 Notes Trustee.

“2012 Notes Trustee” means HSBC Bank USA, National Association, in its capacity
as “Trustee” under the 2012 Notes Indenture and any successor “Trustee” under
the 2012 Notes Indenture.

“2014 Notes” means the 12  3⁄4% Senior Secured Notes Due 2014 issued by the
Borrower pursuant to the 2014 Notes Indenture.

“2014 Notes Indenture” means the Indenture dated as of July 31, 2009 among the
Borrower, the “Guarantors” from time to time party thereto and the 2014 Notes
Trustee.

“2014 Notes Trustee” means Deutsche Bank Trust Company Americas, in its capacity
as “Trustee” under the 2014 Notes Indenture and any successor “Trustee” under
the 2014 Notes Indenture.

“2015 Notes” means the 14  1⁄4 % Senior Secured Notes Due 2015 issued by the
Borrower pursuant to the 2015 Notes Indenture.

“2015 Notes Indenture” means the Indenture dated as of July 31, 2009 among the
Borrower, the “Guarantors” from time to time party thereto and the 2015 Notes
Trustee.

“2015 Notes Trustee” means Deutsche Bank Trust Company Americas, in its capacity
as “Trustee” under the 2015 Notes Indenture and any successor “Trustee” under
the 2015 Notes Indenture.

“2016 Notes” means the 12  1⁄2 % Senior Notes Due 2016 issued by the Borrower
pursuant to the 2016 Notes Indenture.

“2016 Notes Indenture” means the First Supplemental Indenture dated as of
December 11, 2007, to Indenture dated as of March 1, 2003 among the Borrower,
the “Guarantors” from time to time party thereto and the 2016 Notes Trustee.

“2016 Notes Trustee” means HSBC Bank USA, National Association, in its capacity
as “Trustee” under the 2016 Notes Indenture and any successor “Trustee” under
the 2016 Notes Indenture.

 

80



--------------------------------------------------------------------------------

“ABL Collateral” means all now owned or hereafter acquired (a) “accounts” and
“payment intangibles,” other than “payment intangibles” (in each case, as
defined in Article 9 of the UCC) which constitute identifiable proceeds of
collateral which is not ABL Collateral, (b) “deposit accounts” (as defined in
Article 9 of the UCC), “securities accounts” (as defined in Article 8 of the
UCC), including all monies, “uncertificated securities,” and “securities
entitlements” (as defined in Article 8 of the UCC) contained therein (including
all cash, marketable securities and other funds held in or on deposit in either
of the foregoing), “instruments” (as defined in Article 9 of the UCC), including
intercompany notes of Subsidiaries, and “chattel paper” (as defined in Article 9
of the UCC); (c) general intangibles pertaining to the other items of property
included within clauses (a), (b), (d) and (e) of this definition of ABL
Collateral, including, without limitation, all contingent rights with respect to
warranties on accounts which are not yet “payment intangibles” (as defined in
Article 9 of the UCC); (d) “records” (as defined in Article 9 of the UCC),
“supporting obligations” (as defined in Article 9 of the UCC) and related
“letters of credit” (as defined in Article 5 of the UCC), commercial tort claims
or other claims and causes of action, in each case, to the extent related
primarily to any of the foregoing; and (e) substitutions, replacements,
accessions, products and proceeds (including, without limitation, insurance
proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
suit) of any or all of the foregoing, except to the extent that any item of
property included in clauses (a) through (e) includes Excluded Assets (as
defined in the Guaranty and Security Agreement).

“Account” means, as of any date of determination, all “accounts” (as such term
is defined in the UCC) of the Borrower, including, without limitation, the
unpaid portion of the obligation of a customer of the Borrower in respect of
inventory purchased by and shipped to such customer and/or the rendition of
services by the Borrower, as stated on the respective invoice of the Borrower,
net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account. In the case of Government Accounts, each federal agency,
department, independent establishment, commission, administration, authority,
board or bureau of the United States, or any corporation in which the United
States has a proprietary interest, shall be deemed to be a separate customer.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, unit, asset
group, line of business or division of a Person, (b) the acquisition of in
excess of fifty percent (50%) of the Equity Interests of any Person or otherwise
causing any Person to become a Subsidiary of the Borrower, or (c) a merger or
consolidation or any other combination with another Person.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, neither Agent nor any Lender shall be deemed an
“Affiliate” of any Credit Party or of any Subsidiary of any Credit Party solely
by reason of the provisions of the Loan Documents.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate L/C Sublimit” means $100.0 million, as such amount may be reduced
from time to time pursuant to this Agreement.

 

81



--------------------------------------------------------------------------------

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of $150.0
million, as such amount may be reduced from time to time pursuant to this
Agreement.

“Applicable Margin” means:

(a) for the period commencing on the Closing Date through the six month
anniversary of the Closing Date:

(i) if a Base Rate Loan, two percent (2.00%) per annum; and

(ii) if a LIBOR Rate Loan, three percent (3.00%) per annum; and

(b) thereafter, the Applicable Margin shall equal the applicable Base Rate
margin or LIBOR margin per annum in effect from time to time determined as set
forth on the table below based upon the applicable Quarterly Average Usage
during the Fiscal Quarter then most recently ended:

 

If Quarterly Average Usage is:

   Applicable Margin for Base
Rate Loans     Applicable Margin for LIBOR
Rate Loans  

>$100.0 million

     2.00 %      3.00 % 

>$50.0 million and <$100.0 million

     1.75 %      2.75 % 

<$50.0 million

     1.50 %      2.50 % 

The Applicable Margin shall be in effect for the duration of any Fiscal Quarter
commencing on the first day of any such Fiscal Quarter.

If an Event of Default is continuing at the time that a reduction in the
Applicable Margins is to be implemented in accordance with the table above, such
reduction will be deferred until the first day of the calendar month after the
written waiver thereof.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means all reasonable and documented out-of-pocket fees and
disbursements of any law firm or other external counsel that have been paid to
(or are payable to) such law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

 

82



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Bank Product Agreement” means any agreement entered into from time to time by
Borrower or any of its Subsidiaries with a Bank Product Provider in connection
with the obtaining the services and/or products described in the definition of
“Bank Product Obligations”.

“Bank Product Obligations” means obligations owed by the Borrower or any
Subsidiary to any Bank Product Provider, in each case, in respect of any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Bank Product Provider” means a Lender or an Affiliate of a Lender who has
entered into a Bank Product Agreement with the Borrower or any Subsidiary.

“Base Rate” means, for any day, a rate per annum equal to the highest of:

(a) the rate last quoted by The Wall Street Journal (or another national
publication selected by the Agent) as the “Prime Rate” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent);

(b) the sum of 0.50% per annum and the Federal Funds Rate; and

(c) the sum of (x) LIBOR calculated for each such day based on an Interest
Period of three months determined two (2) Business Days prior to such day, plus
(y) the excess of the Applicable Margin for LIBOR Rate Loans over the Applicable
Margin for Base Rate Loans, in each instance, as of such day.

Any change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an Interest Period of three months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any material employee benefit plan as defined in
Section 3(3) of ERISA that is governed by the laws of the United States to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Billed Account” means an Account that is not an Unbilled Account.

“Billed Amount” means, with respect to (i) any Account that is not an Unbilled
Account, the amount billed on the Billing Date to the Account Debtor thereunder
and (ii) any Unbilled Account, prior to the time when the invoice with respect
thereto is generated, the amount of revenue recognized by the related Borrower
in accordance with GAAP in respect of such Account.

“Billed Commercial Account” means a Commercial Account that is a Billed Account.

“Billed Commercial Account Dynamic Advance Rate” shall mean, as of any date of
determination, a percentage equal to the lesser of:

(i) 85%; and

(ii) 95% minus the Billed Commercial Dilution Reserve.

 

83



--------------------------------------------------------------------------------

“Billed Commercial Dilution Reserve” shall mean, as of any month period, for
Billed Commercial Accounts, an amount equal to the product of (i) 2 and (ii) the
Dilution Reserve Ratio as of the last day of such month period.

“Billed Government Account” means a Government Account that is a Billed Account.

“Billed Government Account Dynamic Advance Rate” shall mean, as of any date of
determination, a percentage equal to the lesser of:

(i) 85%; and

(ii) 95% minus the Billed Government Dilution Reserve.

“Billed Government Dilution Reserve” shall mean, as of any month period, for
Billed Government Accounts, an amount equal to the product of (i) 2 and (ii) the
Dilution Reserve Ratio as of the last day of such month period.

“Billing Date” means, with respect to any Account, the date on which the invoice
with respect thereto was generated.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

(a) the Aggregate Revolving Loan Commitment; and

(b) an amount equal to the positive difference, if any, of:

(i) the product of (A) the Billed Commercial Account Dynamic Advance Rate
multiplied by (B) the Outstanding Balance of Eligible Accounts that are Billed
Commercial Accounts; plus

(ii) the product of (A) the Billed Government Account Dynamic Advance Rate
multiplied by (B) the Outstanding Balance of Eligible Accounts that are Billed
Government Accounts; plus

(iii) the lesser of:

(x) $30.0 million; and

(y) the sum of:

(I) the product of:

(A) the Unbilled Account Advance Rate;

multiplied by

(B) the Outstanding Balance of Eligible Accounts that are Unbilled Commercial
Accounts; and

 

84



--------------------------------------------------------------------------------

(II) the product of:

(A) the Unbilled Account Advance Rate;

multiplied by

(B) the Outstanding Balance of Eligible Accounts that are Unbilled Government
Accounts minus the Unbilled Government Account Reserve Amount;

minus

(iv) Reserves established by Agent at such time in its Permitted Discretion,

in each case with respect to clauses (b)(i) through (b)(iv) as set forth on the
most recent Borrowing Base Certificate delivered pursuant to this Agreement,
less Reserves established at or after the delivery of the last Borrowing Base
Certificate by Agent in its Permitted Discretion on notice thereof to the
Borrower; plus Reserves included in the calculation of the Borrowing Base in
such Borrowing Base Certificate that Agent has elected by notice to the Borrower
to remove from the calculation of the Borrowing Base at such time.

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Credit Party, in substantially the form of Exhibit 11.1(b) hereto, duly
completed as of a date acceptable to Agent in its sole discretion.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d) any other interests or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

85



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) United States dollars, Euros, any national currency
of any participating member state of the economic and monetary union as
contemplated in the Treaty on European Union, Australian dollars, Brazilian
Reals, Indian Rupees, South African Rand, Swiss Franc and the British pound, or
other local currencies held by the Borrower and its Subsidiaries from time to
time in the ordinary course of business; (b) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than two years from the date of acquisition;
(c) certificates of deposit and Eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
domestic commercial bank having capital and surplus in excess of $500.0 million
and a Thomson Bank Watch Rating of “B” or better in the case of U.S. banks and
$100.0 million (or the U.S. dollar equivalent as of the date of determination)
in the case of non-U.S. banks; (d) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above; (e) commercial paper or marketable
short-term money market or readily marketable direct obligations and similar
securities having one of the two highest ratings obtainable from Moody’s or S&P
and, in each case, maturing within two years after the date of acquisition; and
(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.

A “Cash Management Restoration Event” shall be continuing on any date if:

(i) the Agent has exercised its right to take exclusive control over the
Collection Accounts pursuant to Section 4.11 while no Event of Default is
continuing;

(ii) Excess Availability is greater than $20.0 million on such date;

(iii) Excess Availability has been greater than $20.0 million for sixty
(60) consecutive days prior to such date; and

(iv) no Event of Default is continuing on such date.

“Change of Control” shall mean (a) any Person, or Persons acting in concert,
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of Voting Stock (or other securities convertible
into such Voting Stock) representing more than 50% of the combined voting power
of all Voting Stock of the Borrower or (b) the board of directors of Borrower
shall cease to consist of the majority of Continuing Directors.

“Closing Date” means June 23, 2011.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, who has granted a Lien to
Agent, in or upon which a Lien is granted or purported to be granted or now or
hereafter exists in favor of any Lender or Agent for the benefit of Agent,
Lenders and other Secured Parties, whether under this Agreement, under any other
Loan Documents or any other documents executed by any such Persons and delivered
to Agent.

 

86



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, the Intercreditor Agreement and all other
security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guarantees and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, and any Lender or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against any such Person as debtor in favor of any Lender or Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
July 31, 2009 among the Borrower, the “Guarantors” from time to time party
thereto, the “Secured Debt Representatives” from time to time party thereto and
the Collateral Trustee, and any successor, replacement or substitute agreement
entered into in connection with any Non-ABL Priority Lien Debt that is either
(i) approved in writing by the Agent and the Required Lenders in their sole and
absolute discretion or (ii) substantially identical to the Collateral Trust
Agreement dated as of July 31, 2009 described above.

“Collateral Trustee” means Deutsche Bank Trust Company Americas, in its capacity
as “Collateral Trustee” under the Collateral Trust Agreement and any successor
“Collateral Trustee” under the Collateral Trust Agreement.

“Collection Account” means any deposit account of the Credit Parties that is
located in the United States where Collections are deposited.

“Collections” means, with respect to any Account, all cash collections and other
proceeds of such Account (including late charges, fees and interest arising
thereon, and all recoveries with respect thereto that have been written off as
uncollectible).

“Commercial Account” means an Account that is not a Government Account.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
and Letter of Credit Obligations held by such Lender, divided by the aggregate
principal amount of the Loans and Letter of Credit Obligations held by all
Lenders.

“Concentration Account” means any deposit account of the Credit Parties that is
located in the United States where funds from Collection Accounts are being
transferred to on a regular basis.

“Consolidated Assets” means at any time the aggregate book value of all assets
of the Borrower and its consolidated Subsidiaries as would be set forth at such
time on a consolidated balance sheet of the Borrower prepared in accordance with
GAAP.

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director if such director’s nomination for election to the board
of directors of the Borrower is recommended by a majority of the Continuing
Directors (which for this purpose shall include Persons theretofore elected as
directors as contemplated by this definition).

 

87



--------------------------------------------------------------------------------

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a multi-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
the Agent, the Collateral Trustee (if applicable), 2014 Notes Trustee (if
applicable), 2015 Notes Trustee (if applicable) and the depository, securities
intermediary or commodities intermediary, and each in form and substance
satisfactory to Agent and in any event providing to Agent “control” of such
deposit account, securities or commodities account within the meaning of
Articles 8 and 9 of the UCC.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Parties” means the Borrower and the Subsidiary Guarantors.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Designated Accounts” shall mean Accounts payable by Account Debtors pursuant to
Contract No. DTSA20-02-D00485.

“Designated Period” means:

(i) three (3) Business Days if, within one (1) Business Day of the
implementation of a new or increased Reserve, the Borrower delivers to evidence
to the Agent (with reasonable supporting detail) that the Borrower has (or will
have within three (3) Business Days of the implementation of such new or
increased Reserve) sufficient cash on hand to cause (x) the Total Exposure to be
less than or equal to the Borrowing Base or (y) Excess Availability to be
greater than or equal to $20.0 million, as applicable; and

(ii) one (1) Business Day at all other times.

“Dilution Factors” shall mean, with respect to any Billed Account or Unbilled
Account, any portion of which (a) was reduced, canceled or written-off as a
result of (i) any credits, rebates, freight charges, cash discounts, volume
discounts, cooperative advertising expenses, royalty payments, warranties, cost
of parts required to be maintained by agreement (either express or implied),
allowances for early payment, warehouse and other allowances, defective,
rejected, returned or repossessed merchandise or services, or any failure by the
Borrower to deliver any merchandise or services or otherwise perform under the
underlying contract or invoice, (ii) any change in or cancellation of any of

 

88



--------------------------------------------------------------------------------

the terms of the underlying contract or invoice or any cash discount, rebate,
retroactive price adjustment or any other adjustment by the Borrower which
reduces the amount payable by the Borrower on the related Account except to the
extent based on credit related reasons, or (iii) any setoff in respect of any
claim by the obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction) or (b) is subject to any
specific dispute, offset, counterclaim or defense whatsoever (except discharge
in bankruptcy of the obligor thereof).

“Dilution Reserve Ratio” shall mean as of any date of determination:

(i) for purposes of calculating the Billed Commercial Dilution Reserve and the
Billed Government Dilution Reserve, the highest Dilution Trigger Ratio occurring
during the most recent twelve month period preceding such date; and

(ii) for purposes of calculating the Unbilled Dilution Reserve, the Dilution
Trigger Ratio in respect of the calendar month then most recently ended.

“Dilution Trigger Ratio” shall mean:

(i) for purposes of calculating the Billed Commercial Dilution Reserve, a ratio
computed as of the last day of each month period by dividing: (a) the aggregate
Dilution Factors for all Commercial Accounts during the month period ending on
such date and the two month periods immediately preceding such month period; to
(b) the aggregate billed amount of all Commercial Accounts originated during the
third, fourth and fifth most recently ended month periods preceding such date;

(ii) for purposes of calculating the Billed Government Dilution Reserve, a ratio
computed as of the last day of each month period by dividing: (a) the aggregate
Dilution Factors for all Government Accounts during the month period ending on
such date and the two month periods immediately preceding such month period; to
(b) the aggregate billed amount of all Government Accounts originated during the
third, fourth and fifth most recently ended month periods preceding such date;
and

(iii) for purposes of calculating the Unbilled Dilution Reserve, a ratio
computed as of the last day of each month period by dividing: (a) the aggregate
Unbilled Net Dilution Adjustments for all Unbilled Commercial Accounts and
Unbilled Government Accounts during the month period ending on such date and the
eleven month periods immediately preceding such month period; to (b) the
aggregate unbilled amount of all Unbilled Commercial Accounts and Unbilled
Government Accounts originated during the month period ending on such date and
the eleven month periods immediately preceding such month period.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 180
days after the Revolving Termination Date. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale (each defined in a substantially similar manner to the
corresponding definitions in the 2014 Notes Indenture and 2015 Notes Indenture)
or upon a delisting of the Borrower’s common stock in the case of securities
convertible into common stock or having similar characteristics will not
constitute Disqualified Stock. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Subsidiaries may become obligated to pay upon
the maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

 

89



--------------------------------------------------------------------------------

“Documentation Agent” means Wells Fargo Capital Finance, LLC.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
incurrence by any ERISA Affiliate of liability due to the complete or partial
withdrawal of any ERISA Affiliate from any Multiemployer Plan; (d) with respect
to any Multiemployer Plan, the filing of a notice of reorganization, insolvency
or termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA; (e) the receipt by any ERISA Affiliate of a notice of
intent to terminate a Title IV Plan (or treatment of a plan amendment as
termination) under Section 4041 of ERISA; (f) the receipt by any ERISA Affiliate
of any notice of the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (g) the failure to make by its due date any
required contribution under Section 430(j) of the Code to any Title IV Plan or
the failure to make any required contribution to any Multiemployer Plan when
due; (h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; or (i) a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code.

 

90



--------------------------------------------------------------------------------

“Excess Availability” means, as of any date of determination,

(a) the lesser of (i) the Aggregate Revolving Loan Commitment and (ii) the
Borrowing Base;

minus

(b) the Total Exposure.

“Excluded Bank Accounts” means (i) any deposit account for taxes, payroll,
employee benefits or similar items and any other account or financial asset in
which such security interest would be unlawful or in violation of any Plan or
employee benefit agreement, (ii) any deposit or checking accounts with balances
below $1.0 million, so long as the aggregate balance of all such deposit and
checking accounts does not at any one time exceed $10.0 million (it being
understood that any deposit or checking account that it subject to a Control
Agreement in favor of the Agent at any time shall not constitute an “Excluded
Bank Account” at any time from and after the date of the execution of such
Control Agreement), (iii) any deposit or securities account that is located
outside of the United States or (iv) Permitted Cash Collateral Accounts.

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 10.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 10.1(b); (c) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 10.1(f), and (d) in the case of a
Non-U.S Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such
Non-U.S. Lender Party’s failure to comply with FATCA to establish a complete
exemption from withholding thereunder.

“Existing Notes” means, collectively, the 2012 Notes, the 2014 Notes, the 2015
Notes and the 2016 Notes.

An “Extension Event” shall be continuing:

(i) as of June 30, 2014, with respect to the 2014 Notes, if either of the
following have occurred:

(a) (1) the Agent and the Required Lenders have declared in writing that an
“Extension Event” has occurred with respect to the 2014 Notes and (2) the sum of
(a) Excess Availability and (b) Unrestricted Cash on Hand is not less than
$130.0 million as of June 30, 2014; or

 

91



--------------------------------------------------------------------------------

(b) each of the following is satisfied as of June 30, 2014:

 

  (1) the aggregate principal amount of the 2014 Notes is less than $100.0
million as of June 30, 2014;

 

  (2) the Leverage Ratio is less than or equal to 1.0 to 1.0 as of March 31,
2014 (regardless of whether the Leverage Ratio is required to be tested as of
such date for purposes of compliance with Article VI hereof); and

 

  (3) no Event of Default is continuing; and

(ii) as of May 31, 2015, with respect to the 2015 Notes, if either of the
following have occurred:

(a) (1) the Agent and the Required Lenders have declared in writing that an
“Extension Event” has occurred with respect to the 2015 Notes and (2) the sum of
(a) Excess Availability and (b) Unrestricted Cash on Hand is not less than
$130.0 million as of May 31, 2015; or

(b) each of the following is satisfied as of May 31, 2015:

 

  (1) the aggregate principal amount of the 2015 Notes is less than $100.0
million as of May 31, 2015;

 

  (2) the Leverage Ratio is less than or equal to 1.0 to 1.0 as of March 31,
2015 (regardless of whether the Leverage Ratio is required to be tested as of
such date for purposes of compliance with Article VI hereof); and

 

  (3) no Event of Default is continuing.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Fair Market Value” means the fair market value that would be paid by a willing
buyer to an unaffiliated willing seller (unless otherwise provided herein).

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

92



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the
U.S. Department of Homeland Security that administers the National Flood
Insurance Program.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower,
ending on March 31, June 30, September 30, and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Borrower, ending
on December 31 of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the
Obligations and any prior liens on the Real Estate up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by Agent, with deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the Accounting Standards Codification of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), which are
applicable to the circumstances as of the date of determination, subject to
Section 11.3 hereof.

“Government Account” means an Account the Account Debtor with respect to which
is a United States federal Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

93



--------------------------------------------------------------------------------

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

“Hedging Obligations” means with respect to any specified Person, the
obligations of such Person under:

(i) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(ii) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(iii) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) obligations representing the balance deferred and unpaid
of the purchase price of any property or service due more than six months after
such property is acquired or such services are completed except (i) any such
balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business and (ii) any
earn-out obligations until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP; (c) the maximum amount (after
giving effect to any prior drawings or reductions which may have been
reimbursed) of all letters of credit issued for the account of such Person and
without duplication, all unreimbursed drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property); (f) all
Capital Lease Obligations; (g) the

 

94



--------------------------------------------------------------------------------

principal balance outstanding under any synthetic lease, off-balance sheet loan
or similar off balance sheet financing product; (h) all obligations to purchase,
redeem, retire, defease or otherwise acquire for value any Disqualified Stock,
valued as of any date at the amount which would be required to be paid pursuant
such obligation to purchase, redeem, retire, defease or otherwise acquire for
value pursuant to the terms of such Disqualified Stock if exercised by the
holder thereof on such date; (i) all indebtedness referred to in clauses (a)
through (h) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) without duplication, all Guarantees in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date among the Borrower, the parties thereto as “Guarantors”, the Agent
and the Collateral Trustee, or any successor, replacement or substitute
agreement entered into by the Agent in connection with any Non-ABL Priority Lien
Debt that is either (i) approved in writing by the Agent and the Required
Lenders in their sole and absolute discretion or (ii) substantially identical to
the Intercreditor Agreement dated as of the Closing Date described above.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swing Loans) the
first day of each month.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, or six months thereafter, as selected by
the Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

95



--------------------------------------------------------------------------------

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, licensing any right to or interest in any
Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Issuer” means:

(i) as of the Closing Date, GE Capital, Citibank, N.A., Wells Fargo Bank,
National Association or any of their Affiliates, in such Person’s capacity as an
issuer of Letters of Credit hereunder; and

(ii) thereafter, any other Lender or an Affiliate thereof or a bank or other
legally authorized Person, in each case, (x) that has agreed in writing to be an
“L/C Issuer” hereunder and (y) that is reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay the amounts drawn under such Letter of Credit.

“L/C Sublimit” means, for any L/C Issuer and such L/C Issuer’s Affiliates,
(i) the amount set forth opposite such L/C Issuer’s name on Schedule 1.1(a)
hereof or (ii) such other amount that may be agreed to from time to time among
the Borrower, the Agent and such L/C Issuer.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by the
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations, including all Existing Letters of Credit which shall be deemed to
be issued under this Agreement.

 

96



--------------------------------------------------------------------------------

“Letter of Credit Obligations” means, as of any date, the amount of all
outstanding obligations incurred by Agent and Lenders at the request of the
Borrower, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in subsection 1.1(b) with respect to
any Letter of Credit. The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not, contingent or actual.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period. If no such offered rate exists,
such rate will be the rate of interest per annum, as determined by Agent at
which deposits of Dollars in immediately available funds are offered at
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such Interest Period by major financial institutions reasonably satisfactory
to Agent in the London interbank market for such Interest Period for the
applicable principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Lien Sharing and Priority Confirmation” means, as to any Series of Non-ABL
Priority Lien Debt, the written agreement of the holders of such Series of
Non-ABL Priority Lien Debt, as set forth in the indenture, credit agreement or
other agreement governing such Series of Non-ABL Priority Lien Debt, for the
enforceable benefit of the Secured Parties:

(a) that the holders of obligations in respect of such Series of Non-ABL
Priority Lien Debt are bound by the provisions of the Collateral Trust Agreement
and the Intercreditor Agreement, including the provisions relating to the
ranking of Liens and the order of application of proceeds from enforcement of
Liens; and

(b) consenting to and directing the Collateral Trustee to perform its
obligations under the Collateral Trust Agreement.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Section 1.1(a) or (c) hereof, and may be a Base Rate Loan or a LIBOR Rate Loan.

 

97



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Master Agreement for Standby Letters of Credit, the Master Agreement for
Documentary Letters of Credit, the Intercreditor Agreement and all documents
delivered to Agent and/or any Lender in connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Credit Party to perform in any material respect
its obligations under the Loan Documents; or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability of any Loan
Document, or (ii) the perfection or priority of any Lien granted to the Lenders
or to Agent for the benefit of the Secured Parties under any of the Collateral
Documents.

“Material Contract” means each of the Collateral Trust Agreement, the 2012 Notes
Indenture, the 2014 Notes Indenture, the 2015 Notes Indenture, the 2016 Notes
Indenture and any other principal contract or agreement governing Indebtedness
for borrowed money of the Borrower or any Domestic Subsidiary with operations in
the United States in an amount in excess of $50.0 million.

“Material Domestic Subsidiary” means a Domestic Subsidiary of Borrower that is
at the same time a Material Subsidiary.

“Material Real Estate” means any Real Estate located in the United States with a
Fair Market Value in excess of $5.0 million, provided that the Real Estate
located at 3199 Pilot Knob Road, Eagan Minnesota shall not constitute Material
Real Estate.

“Material Subsidiary” means an individual Subsidiary having gross assets with an
aggregate book value exceeding $100.0 million; provided, that (i) Domestic
Subsidiaries that fail to constitute Credit Parties, collectively, shall not
have gross assets, but without duplication with an aggregate book value
exceeding $575.0 million (it being understood and agreed that in the event such
limit would otherwise be exceeded, Borrower may designate one or more Domestic
Subsidiaries as Material Subsidiaries such that the aggregate gross assets of
the remaining Domestic Subsidiaries that are not Material Subsidiaries is less
than or equal to such limit) and (ii) no Specified JV shall constitute a
Material Subsidiary.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

 

98



--------------------------------------------------------------------------------

“Non-ABL Priority Lien” means a Lien granted by a Security Document to the
Collateral Trustee, at any time, upon any property of the Borrower or any
Subsidiary Guarantor to secure Non-ABL Priority Lien Obligations, and that is,
in accordance with the provisions of the Collateral Trust Agreement and the
Intercreditor Agreement:

(a) with respect to Collateral other than ABL Collateral, senior in priority to
the Liens securing the Obligations; and

(b) with respect to ABL Collateral, junior in priority to the Liens securing the
Obligations.

“Non-ABL Priority Lien Cap” means $500.0 million.

“Non-ABL Priority Lien Debt” means (a) the 2014 Notes and the 2015 Notes; and
(b) any other Indebtedness that is secured by Non-ABL Priority Liens, provided
that such Indebtedness is governed by an indenture or a credit agreement, as
applicable, or other agreement that includes a Lien Sharing and Priority
Confirmation.

“Non-ABL Priority Lien Obligations” means Non-ABL Priority Lien Debt and all
other obligations in respect thereof.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to the Borrower, Agent, any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities in which GE
Capital is an agent or a lender, (c) failed to fund, and not cured, loans,
participations, advances, or reimbursement obligations under one or more other
syndicated credit facilities in which GE Capital is an agent or a lender, in any
case, unless subject to a good faith dispute, or (d) any Lender that has
(i) become subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for clause (d), and Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan Documents; provided that a Lender shall not be a Non-Funding
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Non-Funding Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Non-Funding Lender
(subject to Section 1.11(e)(v)) upon delivery of written notice of such
determination to the Borrower, each L/C Issuer and each Lender.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

 

99



--------------------------------------------------------------------------------

“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party (or, in
the case of Bank Product Obligations, owing by the Borrower or any Subsidiary of
the Borrower) to any Lender, Agent, any L/C Issuer, any Secured Swap Provider,
Bank Product Provider or any other Person required to be indemnified, that
arises under any Loan Document, any Secured Rate Contract or Bank Product
Agreement, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the
Capital Stock of a Person.

“Outstanding Balance” means, with respect to any Account, as of any date of
determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Account Debtor thereunder, minus (c) all discounts to, or any other
modifications by the related Credit Party that reduce such Billed Amount;
provided, that if the Agent makes a good faith determination that all payments
by such Account Debtor with respect to such Billed Amount have been made, the
Outstanding Balance shall be zero.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Cash Collateral Account” means an account established solely for
purposes of holding cash and Cash Equivalents subject to a lien permitted
pursuant to Section 5.1(aa). For the avoidance of doubt, no Collection Account
or Concentration Account may be a “Permitted Cash Collateral Account”.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

100



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Borrower or any of its Subsidiaries (other than intercompany
Indebtedness); provided that:

(i) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(ii) such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

(iii) if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the
Obligations on terms at least as favorable in the aggregate to the holders of
Obligations as those contained in the documentation governing the Indebtedness
being renewed, refunded, refinanced, replaced, defeased or discharged; and

(iv) such Indebtedness shall not include Indebtedness of a Subsidiary of the
Borrower that refinances Indebtedness of the Borrower unless such Subsidiary was
an obligor on the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged.

For the avoidance of doubt, (i) Permitted Refinancing Indebtedness shall not
have the benefit of greater security than the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged, except pursuant to
Permitted Liens incurred in compliance with Section 5.1 hereof and (ii) any
Non-ABL Priority Lien Debt that is incurred to refinance any existing Non-ABL
Priority Lien Debt shall not constitute “Permitted Refinancing Indebtedness”
hereunder.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Quarterly Average Usage” means, in respect of any Fiscal Quarter, the sum of
the following:

 

  (i) the average daily balance of the Revolving Loans during such Fiscal
Quarter;

plus

 

  (ii) the average daily Letter of Credit Obligations during such Fiscal
Quarter;

plus

 

  (iii) the average daily balance of the Swing Loans during such Fiscal Quarter

“Rate Contracts” means any agreements and documents evidencing Hedging
Obligations.

 

101



--------------------------------------------------------------------------------

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any specified Person.

“Registration Rights Agreement” means that certain Registration Rights Agreement
entered into as of July 31, 2009 among the Borrower, Goldman, Sachs & Co., Banc
of America Securities LLC and Deutsche Bank Securities Inc.

“Related Indemnified Person” means, with respect to any Primary Indemnitee means
(a) any Controlling Person of the Primary Indemnitee or Controlled Affiliate of
such Primary Indemnitee, (b) the respective principals, directors, officers or
employees of such Primary Indemnitee or any of its Controlling Persons or
Controlled Affiliates and (c) the respective agents of such Primary Indemnitee
or any of its Controlling Persons or controlled Affiliates, in the case of this
clause (c), acting on behalf of or at the instructions of such Primary
Indemnitee, Controlling Person or such Controlled Affiliate.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding more than more
than sixty-six and two thirds percent (66 2/3%) of the sum of the Aggregate
Revolving Loan Commitment then in effect, or (b) if the Aggregate Revolving Loan
Commitments have terminated, Lenders then holding more than sixty-six and two
thirds percent (66 2/3%) of the sum of the aggregate unpaid principal amount of
Loans (other than Swing Loans) then outstanding, outstanding Letter of Credit
Obligations, amounts of participations in Swing Loans and the principal amount
of unparticipated portions of Swing Loans.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 1.12 and
(b) such other reserves against Eligible Accounts or Availability that Agent
may, in its Permitted Discretion, establish from time to time. Without limiting
the generality of the foregoing, Reserves established (i) to ensure the payment
of accrued interest, expenses or Indebtedness shall be deemed to be an exercise
of Agent’s Permitted Discretion and (ii) to reserve against potential
liabilities and obligations related to liens incurred by the Borrower or any
Domestic Subsidiary of the Borrower with operations in the United States
permitted under Section 5.1(y) shall be deemed to be an exercise of Agent’s
Permitted Discretion.

 

102



--------------------------------------------------------------------------------

“Responsible Officer” means the principal executive officer, the principal
financial officer, the principal accounting officer or the treasurer of the
Borrower or any other officer of the Borrower having substantially the same
authority and responsibility.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans.)

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earliest to occur of:

 

  (a) June 23, 2016;

 

  (b) June 30, 2014, if as of June 30, 2014, both:

 

  (i) the 2014 Notes shall not have been either (x) retired or repaid or
(y) refinanced, replaced or refunded by indebtedness with a maturity date not
earlier than September 21, 2016; and

 

  (ii) no Extension Event is continuing with respect to such notes as of
June 30, 2014;

 

  (c) May 31, 2015, if as of May 31, 2015, both:

 

  (i) the 2015 Notes shall not have been either (x) retired or repaid or
(y) refinanced, replaced or refunded by indebtedness with a maturity date not
earlier than September 21, 2016; and

 

  (ii) no Extension Event is continuing with respect to such notes as of May 31,
2015; and

 

  (d) the date on which the Aggregate Revolving Loan Commitment shall terminate
in accordance with the provisions of this Agreement.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation including each Secured Swap Provider and
each Bank Product Provider.

“Secured Rate Contract” means any Rate Contract between the Borrower and the
counterparty thereto, which (i) has been provided or arranged by a Lender or an
Affiliate of a Lender, or (ii) Agent has acknowledged in writing constitutes a
“Secured Rate Contract” hereunder; provided that no Rate Contract may constitute
a Secured Rate Contract hereunder unless the Agent has expressly consented
thereto (such consent not to be unreasonably withheld or delayed); provided that
on or before the Hedging Obligations evidenced by such Rate Contract are entered
into by the Borrower, such Hedging Obligations are designated as “Permitted ABL
Debt” in accordance with the terms of the 2014 Notes Indenture and 2015 Notes
Indenture.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has

 

103



--------------------------------------------------------------------------------

entered into a Secured Rate Contract with the Borrower, or (ii) a Person with
whom the Borrower has entered into a Secured Rate Contract provided or arranged
by a Lender or an Affiliate of a Lender, and any assignee thereof; provided that
such counterparty to such Rate Contract shall have executed and delivered a
joinder agreement to the Collateral Trust Agreement or shall otherwise have
become subject to the terms of such Collateral Trust Agreement, in accordance
with its terms.

“Security Documents” means the Collateral Trust Agreement, the Intercreditor
Agreement, each Lien Sharing and Priority Confirmation, all security agreements,
pledge agreements, mortgages, deeds of trust, collateral assignments, collateral
agency agreements, control agreements or other grants or transfers for security
executed and delivered by any Credit Party creating (or purporting to create) a
Lien upon Collateral in favor of the Collateral Trustee, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1 of the Collateral Trust
Agreement.

“Senior Secured Indebtedness” means, as of any measurement date:

 

  (i) the Total Exposure as of such measurement date;

plus

 

  (ii) all Non-ABL Priority Lien Debt as of such measurement date.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

The “Specified Conditions” shall be satisfied if, immediately before and after
giving effect to any event, each of the following statements are true:

(i) no Default or Event of Default is continuing or would result from such
event;

(ii) the sum of (a) Excess Availability and (b) Unrestricted Cash on Hand is not
less than $130.0 million; and

(iii) after giving effect to such event, the Credit Parties are in compliance on
a pro forma basis with the covenants set forth in Article VI, recomputed for the
most recent Fiscal Quarter for which financial statements have been delivered
hereunder and regardless of whether any such covenant is required to be tested
as of such date pursuant to Article VI.

 

104



--------------------------------------------------------------------------------

“Specified JV” means (i) the entities listed on Schedule 1.1(c) and (ii) each
additional Person specified by the Borrower by written notice to the Agent
certifying that (A) Borrower and its Subsidiaries own not more than 65% of the
outstanding equity interests in such Person and (B) such Person is a
corporation, limited liability company or other entity as to which under
applicable law the owners of equity interests are not liable solely by reason of
their ownership of such equity interests for the liabilities and obligations of
such entity.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Capital Stock, is owned or controlled directly
or indirectly by the Person, or one or more of the Subsidiaries of the Person,
or a combination thereof. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a party to
the Guaranty and Security Agreement as a “Grantor”.

“Supermajority Lenders” means at any time (a) Lenders then holding at least
eighty-five percent (85%) of the sum of the Aggregate Revolving Loan Commitment
then in effect, or (b) if the Aggregate Revolving Loan Commitments have
terminated, Lenders then holding at least eighty-five percent (85%) of the sum
of the aggregate unpaid principal amount of Loans (other than Swing Loans) then
outstanding, outstanding Letter of Credit Obligations, amounts of participations
in Swing Loans and the principal amount of unparticipated portions of Swing
Loans.

“Swingline Commitment” means $30.0 million.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.

“Swingline Request” has the meaning specified in clause (ii) of
subsection 1.1(c).

“Swing Loan” has the meaning specified in clause (i) of subsection 1.1(c).

“Syndication Agent” means Citibank, N.A.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

105



--------------------------------------------------------------------------------

“Total Exposure” means, as of any date of determination, the sum of (i) the
principal amount of the outstanding Revolving Loans, (ii) the aggregate amount
of Letter of Credit Obligations (except to the extent cash collateralized in
accordance with the provisions hereof) and (iii) the principal amount of the
outstanding Swing Loans.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unbilled Account” means an Account in respect of which no invoice for such
Account has been issued to the related Account Debtor.

“Unbilled Account Advance Rate” shall mean, as of any date of determination, a
percentage equal to the lesser of:

 

  (i) 70%; and

 

  (ii) 95% minus the Unbilled Dilution Reserve.

“Unbilled Commercial Account” means a Commercial Account that is an Unbilled
Account.

“Unbilled Dilution Reserve” shall mean, as of any month period, an amount equal
to the product of (i) 2 and (ii) the Dilution Reserve Ratio as of the last day
of such month period.

“Unbilled Government Account” means a Government Account that is an Unbilled
Account.

“Unbilled Government Account Reserve Amount” means, as of any date of
determination:

(i) if the Borrower has established evidence satisfactory to the Agent that the
Borrower can accurately age Unbilled Government Accounts, $0; and

(ii) at all other times, an amount equal to:

(A) 4.0%

multiplied by

(B) the Outstanding Balance of all Accounts that are Unbilled Government
Accounts minus the Outstanding Balance of the Designated Account (to the extent
such Outstanding Balance is in respect of an Unbilled Account).

“Unbilled Net Dilution Adjustments” shall mean positive and negative adjustments
to the unbilled amount of Unbilled Accounts resulting from Dilution Factors
whereby positive additions represent positive adjustments to revenue recognized
but not invoiced and negative adjustments represent reductions to previously
recognized revenue entries.

 

106



--------------------------------------------------------------------------------

“United States” and “U.S.” each means the United States of America.

“Unrestricted Cash On Hand” means, as of any date of determination, an amount
equal to (a) the amount of immediately available cash and Cash Equivalents on
deposit in all deposit and securities accounts of the Borrower and its
Subsidiaries, minus (b) all such cash and Cash Equivalents which is the subject
of any Lien or right of setoff, whether directly, as proceeds of other property
subject to a Lien or right of setoff, or otherwise (other than (x) a Lien in
favor of the Agent, (y) a Lien in favor of the Collateral Trustee or any holders
of Non-ABL Priority Lien Obligations, but only to the extent such cash and Cash
Equivalents are also subject to a Lien in favor of the Agent, or (z) a right of
setoff with respect to any deposit or securities account with respect to which
the Agent has control (as defined in the Uniform Commercial Code)).

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means Capital Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such entity shall have or might
have voting power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(i) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(ii) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Equity
Interests, at the time as of which any determination is being made, is owned,
beneficially and of record, by any Credit Party, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

107



--------------------------------------------------------------------------------

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted shall be given effect
for purposes of measuring compliance with any provision of Article V or VI
unless the Borrower, Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, (i) without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value” and (ii) in a manner such that any obligations relating to a lease that
was accounted for by a Person as an operating lease as of the Closing Date and
any similar lease entered into after the Closing Date by such Person shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations. A breach of a financial covenant contained in Article VI
shall be deemed to have occurred as of any date of determination by Agent or as
of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to Agent.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all

 

108



--------------------------------------------------------------------------------

purposes, absent manifest error. No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted. Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.

[Signature Pages Follow.]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: UNISYS CORPORATION By:  

/s/ Scott A. Battersby

Name:   Scott A. Battersby Title:   Vice President and Treasurer FEIN:  
38-0387840 Address for notices: Unisys Corporation 801 Lakeview Drive, Suite 100
Blue Bell, Pennsylvania 19422 Attention: Vice President and Treasurer Phone No.:
(215) 986-2600 Facsimile No.: (215) 986-4132 with a copy to Unisys Corporation
801 Lakeview Drive, Suite 100 Blue Bell, Pennsylvania 19422 Attention: General
Counsel Phone No.: (215) 986-4008 Facsimile No.: (215) 986-9388

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UNISYS HOLDING CORPORATION

By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Assistant Treasurer
FEIN:   22-2332394 Address for notices: Unisys Holding Corporation 501
Silverside Road Suite 18-A Wilmington, Delaware 19809 Attention: Vice President
and Treasurer Phone No.: (302) 792-2558 Facsimile No.: (302) 791-9371 with a
copy to: Unisys Corporation 801 Lakeview Drive, Suite 100 Blue Bell,
Pennsylvania 19422 Attention: Vice President and Treasurer Phone No.:
215-986-2600 Facsimile No.: (215) 986-4132

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UNISYS NPL, INC.

By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Assistant Treasurer
FEIN:   51-0403877 Address for notices: Unisys NPL, Inc. 501 Silverside Road
Suite 18-A Wilmington, Delaware 19809 Attention: Vice President and Treasurer
Phone No.: (302) 792-2558 Facsimile No.: (302) 791-9371 with a copy to: Unisys
Corporation 801 Lakeview Drive, Suite 100 Blue Bell, Pennsylvania 19422
Attention: Vice President and Treasurer Phone No.: 215-986-2600 Facsimile No.:
(215) 986-4132

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Swingline Lender and as a Lender
By:  

/s/ Victor Verazain

Name:  

Victor Verazain

Title:   Duly Authorized Signatory Address for Notices: General Electric Capital
Corporation 299 Park Avenue New York, New York 10171 Attn: Account Manager
Facsimile: (646) 428-7094 With a copy to: General Electric Capital Corporation
10 Riverview Drive Danbury, Connecticut 06810 Attn: Jill Zellmer Facsimile:
(203) 749-4562] And General Electric Capital Corporation 201 Merritt 7 Norwalk,
Connecticut 06851 Attn: Ted Francis Facsimile: (203) 229-5810 Address for
payments: Corporate Finance: ABA No. 021-001-033 Account Number 50279513
Deutsche Bank Trust Company Americas New York, New York Account Name: GECC CFS
CIF Collection Reference: CFK        /Unisys

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Shane V. Azzara

Name:  

Shane V. Azzara

Title:  

Director

Address for notices: Citibank, N.A. 390 Greenwich Street, 1st Floor New York,
New York 10013 Attn: Shane Azzara Facsimile: (212) 723-3748 Lending office:
Citibank, N.A. 1615 Brett Road, Building 3 New Castle, Delaware 19720 Attn:
Kimberly Shelton Facsimile: (212) 723-3748

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ Sanat Amladi

Name:  

Sanat Amladi

Title:  

Authorized Signator

Address for notices: Wells Fargo Capital Finance 301 South College Street, 22nd
Floor Charlotte, North Carolina 28202 Attn: Murdock Brant Facsimile: (704)
374-2703 Lending office: Wells Fargo Capital Finance 301 South College Street,
22nd Floor Charlotte, North Carolina 28202 Attn: Eve Koenig Facsimile: (704)
715-0016

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Nick Lotz

Name:  

Nick Lotz

Title:  

Vice President

Address for notices: HSBC 452 Fifth Avenue, 4th Floor New York, New York 10018
Attn: Jimmy Schwartz Facsimile: (212) 525-2520 Lending office: HSBC 1 HSBC
Center, 26th Floor Buffalo, New York 14203 Attn: Antoinette Starr Facsimile:
(917) 229-4228

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., as a Lender By:  

/s/ Kenneth Wales

Name:  

Kenneth Wales

Title:  

Vice President

Address for notices: RBS Business Capital 600 Washington Boulevard Stamford,
Connecticut 06901 Attn: Ken Wales Facsimile: (203) 583-4429 Lending office: RBS
Business Capital 100 Sockanossett Cross Road Creanston, Rhode Island 02820 Attn:
Stephanie Koussa Facsimile: (401) 734-5380

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:  

Mark Walton

Title:  

Authorized Signatory

Address for notices: Goldman Sachs &Co 30 Hudson Street, 38th Floor Jersey City,
New Jersey 07302 Attn: Lauren Day Facsimile: (917) 977-3966 Lending office:
Goldman Sachs & Co 30 Hudson Street, 38th Floor Jersey City, New Jersey 07302
Attn: Lauren Day Facsimile: (917) 977-3966